             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 1 of 79




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



 Ocean Semiconductor LLC,
                                                         Civil Action No.: 6:20-cv-1212
                        Plaintiff
                                                         JURY TRIAL DEMANDED
   v.
                                                         PATENT CASE
 NXP Semiconductors N.V., NXP B.V. and
 NXP USA, Inc.,

                        Defendant.




                       COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Ocean Semiconductor LLC (“Ocean Semiconductor” or “Plaintiff”) files this

Complaint against NXP Semiconductors N.V. (“NXP Semiconductors”), NXP B.V. (“NXP B.V.”)

and NXP USA, Inc. (“NXP USA”) (collectively “NXP” or “Defendant”), seeking damages and

other relief for patent infringement, and alleges with knowledge to its own acts, and on information

and belief as to other matters, as follows:

                                    NATURE OF THE ACTION

        1.     This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

        2.     Plaintiff Ocean Semiconductor is a limited liability company organized and

existing under the laws of the State of Delaware, and its registered agent for service of process in
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 2 of 79




Delaware is Rita Carnevale, 717 N. Union Street, Wilmington, DE 19805.

       3.      On information and belief, NXP Semiconductors is a is a public limited liability

company organized and existing under the laws of The Netherlands, and that NXP

Semiconductors has a place of business at High Tech Campus 60, 5656 AG Eindhoven, The

Netherlands.

       4.      On information and belief, NXP B.V. is a private company with limited liability

organized and existing under the laws of The Netherlands, and that NXP B.V. has a place of

business at High Tech Campus 60, 5656 AG Eindhoven, The Netherlands.

       5.      On information and belief, NXP USA is a corporation organized and existing

under the laws of the state of Delaware, that NXP USA has its principal place of business at

6501 William Cannon Drive West, Austin, TX 78735, and that Corporation Service Company

d/b/a CSC-Lawyers Inc., located at 211 E. 7th Street, Suite 620, Austin, Texas 78701, is a

registered agent for service.

       6.      On information and belief, Defendant NXP sells, offers to sell, and/or uses

products and services throughout the United States, including in this judicial District, and

introduces infringing products and services into the stream of commerce knowing that they

would be sold and/or used in this judicial District and elsewhere in the United States.

       7.      Plaintiff Ocean Semiconductor is the assignee and owner of the patents at issue in

this action: U.S. Patents Nos. 6,660,651, 6,907,305, 6,725,402, 6,968,248, 6,420,097, 7,080,330,

6,836,691, and 8,676,538 (collectively, the “Asserted Patents”). Ocean Semiconductor holds all

substantial rights, title, and interest in the Asserted Patents, including the exclusive right to sue

NXP for infringement and recover damages, including damages for past infringement.




                                                   2
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 3 of 79




       8.      Plaintiff Ocean Semiconductor seeks monetary damages and prejudgment interest

for Defendant’s past and ongoing direct and indirect infringement of the Asserted Patents.

       9.      Defendant NXP is a semiconductor company that designs, develops, sells, offers

to sell, and imports into the United States semiconductor products in the communications,

internet of things, automotive, computer, and consumer electronics industry (“Accused

Products”).

       10.     Defendant NXP, which has its own regular and established place of business in

the United States (including two facilities in Austin, Texas), produces or contracts with third-

party semiconductor fabricators or foundries (“NXP Foundry Partners”) that own, operate, or

control semiconductor fabrication plants (“fabs”) within and/or outside of the United States

(“International Facilities”) to produce the Accused Products. One such NXP Foundry Partner is

United Microelectronics Corp. (“UMC”). Another such NXP Foundry Partner is Taiwan

Semiconductor Manufacturing Company Ltd. (“TSMC”). Both UMC and/or TSMC have a

contractual partnership with NXP to design, develop, or manufacture semiconductor products

including integrated circuits for NXP. See, e.g., 2018 NXP Supplier List,

https://www.nxp.com/docs/en/supporting-information/2018-SUPPLIER-LIST.pdf (last accessed

October 27, 2020). Both UMC and/or TSMC have a contractual partnership with NXP to design,

develop, or manufacture semiconductor products including integrated circuits for NXP.

       11.     On information and belief, Defendant NXP (directly or through one or more of its

Foundry Partners such as UMC and/or TSMC) has a contractual relationship with Applied

Materials, Inc. (“Applied Materials”) (see, e.g., “NXP AND APPLIED MATERIALS SIGN

COMPREHENSIVE SERVICE CONTRACT,” available at

https://www.appliedmaterials.com/en-sg/company/news/press-releases/2010/07/nxp-and-



                                                 3
               Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 4 of 79




applied-materials-sign-comprehensive-service-contract (last visited Oct. 12, 2020); see also

UMC’s YY Chen video, https://www.appliedmaterials.com/automation-software (last accessed

October 12, 2020); see also Applied Materials’ job posting for “TSMC F15 E3 project,”

available at

http://www.mse.ntu.edu.tw/attachments/article/154/AMT_Summer%20Student%20Program_Job

%20Post_2013.pdf (last accessed October 12, 2020) and PDF Solutions Inc. (“PDF Solutions”)

(e.g., “Taiwan Semiconductor Manufacturing Company adopts PDF Solutions yield

improvement technology,” available at https://www.edn.com/taiwan-semiconductor-

manufacturing-company-adopts-pdf-solutions-yield-improvement-technology/ (last accessed

Oct. 12, 2020); see also “Exensio: Big Data in the Fab,” available at

https://semiwiki.com/eda/4351-exensio-big-data-in-the-fab/ (last accessed Oct. 12, 2020); see

also NXP’s job posting requiring Exensio knowledge, “Analog Test Development Engineer,

Entry Level,” available at

https://webcache.googleusercontent.com/search?q=cache:A3A2EGiaq4gJ:https://careers.unl.edu/

jobs/nxp-semiconductors-analog-test-development-engineer-entry-

level/+&cd=3&hl=en&ct=clnk&gl=us (last visited Oct. 12, 2020)), and one or more of the NXP

Foundry Partners (e.g., UMC and/or TSMC) employ Applied Materials’ semiconductor

fabrication or manufacturing equipment, platforms, and/or framework, including Applied

Materials’ E3 system, including the E3 factory advanced/automation process control (“APC”)

hardware and/or software (collectively, “E3 system”), PDF Solutions’ Exensio hardware and/or

software (collectively, “Exensio system”), and/or other in-house or third-party

advanced/automation process control system and platform hardware and/or software (e.g., with

similar technical and functional features) to design, develop, and/or manufacture Defendant



                                                4
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 5 of 79




NXP’s semiconductor devices, including integrated circuits. See also “NXP and Applied

Materials Sign Comprehensive Service Contract,” available at

https://www.appliedmaterials.com/company/news/press-releases/2010/07/nxp-and-applied-

materials-sign-comprehensive-service-contract (last accessed October 12, 2020); see also

LinkedIn Profile for Kibeom Kim, Sr. Product Engineer at NXP Semiconductors, available at

https://www.linkedin.com/in/kibeom-kim-3a77894b/ (last accessed October 12, 2020).

       12.     Upon information and belief, UMC and/or TSMC employ(s) Applied Materials’

and PDF Solutions’ semiconductor fabrication or manufacturing equipment, platforms, and/or

framework (e.g., Applied Materials’ E3 system and/or PDF Solutions’ Exensio system) at their

manufacturing facilities. Applied Materials has received supplier awards and recognition from

UMC. See, e.g., https://www.appliedmaterials.com/files/nanochip-

journals/nanochip_v7_iss2_112912.pdf (last accessed October 12, 2020); see also

https://www.appliedmaterials.com/nanochip/nanochip-technology-journal/july-2014 (last visited

October 12, 2020); see also https://www.appliedmaterials.com/files/nanochip-journals/nanochip-

fab-solutions-12-2014-revised.pdf (last accessed October 12, 2020). Applied Materials also has

received supplier awards and recognition from TSMC. See, e.g., “TSMC Recognizes

Outstanding Suppliers at Supply Chain Management Forum,” available at

https://pr.tsmc.com/english/news/1873 (last accessed October 12, 2020). On information and

belief, TSMC also employs PDF Solutions’ Exensio system at TSMC’s manufacturing facilities.

       13.     On information and belief, Defendant NXP (directly or through its NXP Foundry

Partners such as UMC and/or TSMC) employs Applied Materials’ E3 system and/or PDF

Solutions’ Exensio system to design, develop or manufacture one or more systems, products,

and/or devices for importation into the United States for use, sale, and/or offer for sale in this



                                                  5
            Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 6 of 79




District and throughout the United States, including, but not limited to, semiconductor products

and devices, including ARM MCUs, power architecture processors, audio products, interfaces

(e.g., translators, I/Os, repeaters/hubs/extenders, transceivers, and PMICs and system basis

chips), peripherals and logic (switches, drivers, comparators, multiplexers, bridges, and clocks),

power management products, sensors, RF products, security and authentication products,

wireless connectivity products, and application-specific products, such as processors and

microcontrollers (e.g., HC S12, HC S12X, S08, digital signal controllers, S12 MAGNIV mixed-

signal controllers, digital signal processors, PowerQuicc communications processors, Coldfire

MCUs/MPUs, legacy MPUs, MPC55XX MCUs, 5XX controllers, legacy MCUs, VFXXX

controller solutions, MAC7100, MOBILEGT, crypto processors, media processors, S32K

automotive MCUs, I/MX crossover MCUs, MAC57DXXX automotive MCUs, KEA MCUs,

I.MX 6 processors, I.MX mature processors, I.MX 8 processors, I.MX28 processors, I.MX 7

processors, Layerscape communication processors, S32V2 Vision MPUs, host and integrated

host processors (including 8XXX, 7XXX, 7XX, and 6XX), QORIQ communication processors,

MPC5XXX ultra-reliable MCUs, and S32R radar microcontrollers), audio products (e.g.,

TEF66XXHN, TDF85XXXX, SAF35XXXX, SAF36XXXX, and TDA18XXXXHN), interfaces,

(e.g., CBTL0XXXXXX, CBTU02044HE, GTL200XPW, MC33XXXBXXX, MC34XXX,

MCZ339XXDXXXX, NTV200XXX, P82BXXTD, PCA3409AXX, PCA3416AXX,

PCA85XXXX, PCA93XXXX, PCA95XXXX, PCA96XXXX, PCA97XXXX, PCA98XXXX,

PCAL64XXXXX, PCAL65XXXXX, PCAL95XXXXX, PCF85XXXX, MCZ33XXXCXXEK,

UJA116XATK, TJA1128XTK, ), peripherals and logic products (e.g., CBTXXXXXXXX,

GTL200XPW, NCX2202GX, NCX2220GX, NCX2222GX, NTB0101GXX, NTB0102GXX,

NTB0104GXX, NTS0101XX, NTS0102XX, NTS0104XX, NTV4XXXXUK, NX3DV221XX,



                                                 6
                Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 7 of 79




NX371G3157GM, ), power management products (e.g., ASL50XSHN, ASL250XSHN,

ASL34XXSHN, ASL45XXSHN, MC32PFXXXX, MC33XXXXXX, MC3377XXXXXXX,

MC3388XXXXXXX, ), RF devices (e.g., control circuits, low power TX/RX ICs, microwave

LO generators, mixers, RF amplifiers, RF discrete components, RF power, Radar transceivers,

and WLAN front-end modules), RFID devices (e.g., HITAG, MIFARE, NFC, and UCODE

devices), security and authentications devices (e.g., A1006XX, A710XXXXX, SE050XXXXX,

TDA80XXXX, OM67100), sensors (e.g., FXLNXXXXX, FXLSXXXXX, MP3VXXXXXXXX,

MPXXXXXX, MPAXXXXXXXX, X3T-OHXXX, and KMXXX), and wireless connectivity

devices (e.g., audio streaming devices, Bluetooth devices, DSRC modems, MCUSs, NFMI radio

devices, thread, Wi-Fi and Bluetooth devices, wireless microcontrollers, and ZIGBEE), and

similar systems, products, devices, and integrated circuits (“NXP APC Products”).

          14.    On information and belief, Defendant NXP (directly or through its NXP Foundry

Partners such as UMC and/or TSMC) uses Applied Materials’ E3 system and/or PDF Solutions’

Exensio system to design, develop, or manufacture the NXP APC Products for importation into

the United States for use, sale, and/or offer for sale in this district and throughout the United

States.

          15.    On information and belief, Defendant NXP (directly or through its NXP Foundry

Partners such as UMC) also employs Applied Materials’ SmartFactory system or platform,

including Advanced Productivity Family solutions and Smart Scheduling/Sched (collectively,

“SmartFactory”) and/or other similar NXP proprietary or third-party scheduling and dispatching

platform hardware and/or software (e.g., with similar technical and functional features) to design,

develop, and/or manufacture Defendant NXP’s semiconductor devices, including integrated




                                                  7
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 8 of 79




circuits. See, e.g., “UMC Shares Success With The Applied SmartFactory®,” available at

https://www.appliedmaterials.com/files/umc-china_0.mp4 (last accessed Oct. 12, 2020).

       16.     Upon information and belief, Defendant NXP (directly or through its NXP

Foundry Partners such as UMC) employs Applied Materials’ scheduling and dispatching

platform (e.g., Applied Materials’ SmartFactory including SmartSched) at NXP’s or UMC’s

manufacturing facilities.

       17.     On information and belief, Defendant NXP (directly or through its NXP Foundry

Partners such as UMC) employs Applied Materials’ SmartFactory and/or other similar NXP

proprietary or third-party scheduling and dispatching platform hardware and/or software (e.g.,

with similar technical and functional features) to design, develop or manufacture one or more

systems, products, and/or devices for importation into the United States for use, sale, and/or offer

for sale in this District and throughout the United States, including, but not limited to,

semiconductor products and devices, including ARM MCUs, power architecture processors,

audio products, interfaces (e.g., translators, I/Os, repeaters/hubs/extenders, transceivers, and

PMICs and system basis chips), peripherals and logic (switches, drivers, comparators,

multiplexers, bridges, and clocks), power management products, sensors, RF products, security

and authentication products, wireless connectivity products, and application-specific products,

such as processors and microcontrollers (e.g., HC S12, HC S12X, S08, digital signal controllers,

S12 MAGNIV mixed-signal controllers, digital signal processors, PowerQuicc communications

processors, Coldfire MCUs/MPUs, legacy MPUs, MPC55XX MCUs, 5XX controllers, legacy

MCUs, VFXXX controller solutions, MAC7100, MOBILEGT, crypto processors, media

processors, S32K automotive MCUs, I/MX crossover MCUs, MAC57DXXX automotive MCUs,

KEA MCUs, I.MX 6 processors, I.MX mature processors, I.MX 8 processors, I.MX28



                                                  8
            Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 9 of 79




processors, I.MX 7 processors, Layerscape communication processors, S32V2 Vision MPUs,

host and integrated host processors (including 8XXX, 7XXX, 7XX, and 6XX), QORIQ

communication processors, MPC5XXX ultra-reliable MCUs, and S32R radar microcontrollers),

audio products (e.g., TEF66XXHN, TDF85XXXX, SAF35XXXX, SAF36XXXX, and

TDA18XXXXHN), interfaces, (e.g., CBTL0XXXXXX, CBTU02044HE, GTL200XPW,

MC33XXXBXXX, MC34XXX, MCZ339XXDXXXX, NTV200XXX, P82BXXTD,

PCA3409AXX, PCA3416AXX, PCA85XXXX, PCA93XXXX, PCA95XXXX, PCA96XXXX,

PCA97XXXX, PCA98XXXX, PCAL64XXXXX, PCAL65XXXXX, PCAL95XXXXX,

PCF85XXXX, MCZ33XXXCXXEK, UJA116XATK, TJA1128XTK, ), peripherals and logic

products (e.g., CBTXXXXXXXX, GTL200XPW, NCX2202GX, NCX2220GX, NCX2222GX,

NTB0101GXX, NTB0102GXX, NTB0104GXX, NTS0101XX, NTS0102XX, NTS0104XX,

NTV4XXXXUK, NX3DV221XX, NX371G3157GM, ), power management products (e.g.,

ASL50XSHN, ASL250XSHN, ASL34XXSHN, ASL45XXSHN, MC32PFXXXX,

MC33XXXXXX, MC3377XXXXXXX, MC3388XXXXXXX, ), RF devices (e.g., control

circuits, low power TX/RX ICs, microwave LO generators, mixers, RF amplifiers, RF discrete

components, RF power, Radar transceivers, and WLAN front-end modules), RFID devices (e.g.,

HITAG, MIFARE, NFC, and UCODE devices), security and authentications devices (e.g.,

A1006XX, A710XXXXX, SE050XXXXX, TDA80XXXX, OM67100), sensors (e.g.,

FXLNXXXXX, FXLSXXXXX, MP3VXXXXXXXX, MPXXXXXX, MPAXXXXXXXX,

X3T-OHXXX, and KMXXX), and wireless connectivity devices (e.g., audio streaming devices,

Bluetooth devices, DSRC modems, MCUSs, NFMI radio devices, thread, Wi-Fi and Bluetooth

devices, wireless microcontrollers, and ZIGBEE), and similar systems, products, devices, and

integrated circuits (“NXP Scheduling Products”).



                                               9
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 10 of 79




       18.     On information and belief, Defendant NXP (directly or through its NXP Foundry

Partners such as UMC) uses Applied Materials’ SmartFactory and/or other similar NXP

proprietary or third-party scheduling and dispatching platform hardware and/or software (e.g.,

with similar technical and functional features) to design, develop, or manufacture the NXP

Scheduling Products for importation into the United States for use, sale, and/or offer for sale in

this district and throughout the United States.

       19.     On information and belief, Defendant NXP (directly and/or through its NXP

Foundry Partners such as TSMC and/or UMC) has a contractual relationship with ASML

Holding N.V. and/or its subsidiaries (“ASML”) (see, e.g., “ASML shares gain after reports of

large TSMC order,” available at https://seekingalpha.com/news/3636158-asml-shares-gain-after-

reports-of-large-tsmc-order (last visited Oct. 12, 2020); see also “ASML apparently beats Nikon

for UMC’s huge 300-mm scanner order,” available at https://www.eetimes.com/asml-

apparently-beats-nikon-for-umcs-huge-300-mm-scanner-order/ (last accessed October 12, 2020);

see also “ASML’s NXE Platform Performance,” available at

http://euvlsymposium.lbl.gov/pdf/2013/pres/RudyPeeters.pdf (last visited Oct. 12, 2020); see

also “UMC buys equipment from ASML,” available at

https://www.digitimes.com/news/a20160621PM200.html (last visited Oct. 12, 2020); see also

“BRIEF-Taiwan’s UMC orders equipment from ASML for T$657 mln,” available at

https://www.reuters.com/article/umc-corp-asml-holding-brief/brief-taiwans-umc-orders-

equipment-from-asml-for-t657-mln-idUSS7N0P700I20140728 (last accessed October 12, 2020);

see also LinkedIn Profile for Spencer Lin, Operation Manager at ASML, available at

https://www.linkedin.com/in/spencer-lin-a48a0082/ (last visited Oct. 12, 2020); LinkedIn Profile

for Leo Li, Product Engineer at ASML, available at https://www.linkedin.com/in/leo-li-



                                                  10
            Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 11 of 79




74222754/ (last visited Oct. 12, 2020); LinkedIn Profile for Tsung Ming C., Applicant Engineer

at ASML, available at https://www.linkedin.com/in/tsung-ming-c-49b4b77/ (last visited Oct. 12,

2020); LinkedIn Profile for Vince Liu, Product Manager at ASML, available at

https://www.linkedin.com/in/vince-liu-4820b149/ (last visited Oct. 12, 2020); and LinkedIn

Profile for Henry Yeh, Applicant Engineer at ASML, available at

https://www.linkedin.com/in/heavyyeh/ (last visited Oct. 12, 2020)), and that NXP, and/or one or

more of the NXP Foundry Partners, employs ASML’s semiconductor fabrication or

manufacturing equipment and/or platforms (e.g., ASML’s TWINSCAN system hardware and

software or “TWINSCAN”) to design, develop, and/or manufacture Defendant NXP’s

semiconductor products and devices, including ARM MCUs, power architecture processors,

audio products, interfaces (e.g., translators, I/Os, repeaters/hubs/extenders, transceivers, and

PMICs and system basis chips), peripherals and logic (switches, drivers, comparators,

multiplexers, bridges, and clocks), power management products, sensors, RF products, security

and authentication products, wireless connectivity products, and application-specific products,

such as processors and microcontrollers (e.g., HC S12, HC S12X, S08, digital signal controllers,

S12 MAGNIV mixed-signal controllers, digital signal processors, PowerQuicc communications

processors, Coldfire MCUs/MPUs, legacy MPUs, MPC55XX MCUs, 5XX controllers, legacy

MCUs, VFXXX controller solutions, MAC7100, MOBILEGT, crypto processors, media

processors, S32K automotive MCUs, I/MX crossover MCUs, MAC57DXXX automotive MCUs,

KEA MCUs, I.MX 6 processors, I.MX mature processors, I.MX 8 processors, I.MX28

processors, I.MX 7 processors, Layerscape communication processors, S32V2 Vision MPUs,

host and integrated host processors (including 8XXX, 7XXX, 7XX, and 6XX), QORIQ

communication processors, MPC5XXX ultra-reliable MCUs, and S32R radar microcontrollers),



                                                 11
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 12 of 79




audio products (e.g., TEF66XXHN, TDF85XXXX, SAF35XXXX, SAF36XXXX, and

TDA18XXXXHN), interfaces, (e.g., CBTL0XXXXXX, CBTU02044HE, GTL200XPW,

MC33XXXBXXX, MC34XXX, MCZ339XXDXXXX, NTV200XXX, P82BXXTD,

PCA3409AXX, PCA3416AXX, PCA85XXXX, PCA93XXXX, PCA95XXXX, PCA96XXXX,

PCA97XXXX, PCA98XXXX, PCAL64XXXXX, PCAL65XXXXX, PCAL95XXXXX,

PCF85XXXX, MCZ33XXXCXXEK, UJA116XATK, TJA1128XTK, ), peripherals and logic

products (e.g., CBTXXXXXXXX, GTL200XPW, NCX2202GX, NCX2220GX, NCX2222GX,

NTB0101GXX, NTB0102GXX, NTB0104GXX, NTS0101XX, NTS0102XX, NTS0104XX,

NTV4XXXXUK, NX3DV221XX, NX371G3157GM, ), power management products (e.g.,

ASL50XSHN, ASL250XSHN, ASL34XXSHN, ASL45XXSHN, MC32PFXXXX,

MC33XXXXXX, MC3377XXXXXXX, MC3388XXXXXXX, ), RF devices (e.g., control

circuits, low power TX/RX ICs, microwave LO generators, mixers, RF amplifiers, RF discrete

components, RF power, Radar transceivers, and WLAN front-end modules), RFID devices (e.g.,

HITAG, MIFARE, NFC, and UCODE devices), security and authentications devices (e.g.,

A1006XX, A710XXXXX, SE050XXXXX, TDA80XXXX, OM67100), sensors (e.g.,

FXLNXXXXX, FXLSXXXXX, MP3VXXXXXXXX, MPXXXXXX, MPAXXXXXXXX,

X3T-OHXXX, and KMXXX), and wireless connectivity devices (e.g., audio streaming devices,

Bluetooth devices, DSRC modems, MCUSs, NFMI radio devices, thread, Wi-Fi and Bluetooth

devices, wireless microcontrollers, and ZIGBEE), and similar systems, products, devices, and

integrated circuits (“NXP TWINSCAN Products”).

       20.     On information and belief, Defendant NXP (directly or through its NXP Foundry

Partners such as TSMC and/or UMC) uses ASML’s TWINSCAN platform and/or its software to




                                              12
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 13 of 79




design, develop, or manufacture the NXP TWINSCAN Products for importation into the United

States for use, sale, and/or offer for sale in this district and throughout the United States.

       21.     On information and belief, Defendant NXP (directly and/or through its NXP

Foundry Partners such as TSMC and/or UMC) has a contractual relationship with ASML and/or

its subsidiaries (see, e.g., “ASML shares gain after reports of large TSMC order,” available at

https://seekingalpha.com/news/3636158-asml-shares-gain-after-reports-of-large-tsmc-order (last

visited Oct. 12, 2020); see also “ASML apparently beats Nikon for UMC’s huge 300-mm

scanner order,” available at https://www.eetimes.com/asml-apparently-beats-nikon-for-umcs-

huge-300-mm-scanner-order/ (last accessed October 12, 2020); see also “ASML’s NXE

Platform Performance,” available at

http://euvlsymposium.lbl.gov/pdf/2013/pres/RudyPeeters.pdf (last visited Oct. 12, 2020); see

also “UMC buys equipment from ASML,” available at

https://www.digitimes.com/news/a20160621PM200.html (last visited Oct. 12, 2020); see also

“BRIEF-Taiwan’s UMC orders equipment from ASML for T$657 mln,” available at

https://www.reuters.com/article/umc-corp-asml-holding-brief/brief-taiwans-umc-orders-

equipment-from-asml-for-t657-mln-idUSS7N0P700I20140728 (last accessed October 12, 2020);

see also LinkedIn Profile for Spencer Lin, Operation Manager at ASML, available at

https://www.linkedin.com/in/spencer-lin-a48a0082/ (last visited Oct. 12, 2020); LinkedIn Profile

for Leo Li, Product Engineer at ASML, available at https://www.linkedin.com/in/leo-li-

74222754/ (last visited Oct. 12, 2020); LinkedIn Profile for Tsung Ming C., Applicant Engineer

at ASML, available at https://www.linkedin.com/in/tsung-ming-c-49b4b77/ (last visited Oct. 12,

2020); LinkedIn Profile for Vince Liu, Product Manager at ASML, available at

https://www.linkedin.com/in/vince-liu-4820b149/ (last visited Oct. 12, 2020); and LinkedIn



                                                  13
            Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 14 of 79




Profile for Henry Yeh, Applicant Engineer at ASML, available at

https://www.linkedin.com/in/heavyyeh/ (last visited Oct. 12, 2020)), and that NXP, and/or one or

more of the NXP Foundry Partners, employs ASML’s semiconductor fabrication or

manufacturing equipment and/or platforms (e.g., ASML’s YieldStar metrology and inspection

system hardware and software or “YieldStar”) to design, develop, and/or manufacture Defendant

NXP’s semiconductor products and devices, including ARM MCUs, power architecture

processors, audio products, interfaces (e.g., translators, I/Os, repeaters/hubs/extenders,

transceivers, and PMICs and system basis chips), peripherals and logic (switches, drivers,

comparators, multiplexers, bridges, and clocks), power management products, sensors, RF

products, security and authentication products, wireless connectivity products, and application-

specific products, such as processors and microcontrollers (e.g., HC S12, HC S12X, S08, digital

signal controllers, S12 MAGNIV mixed-signal controllers, digital signal processors, PowerQuicc

communications processors, Coldfire MCUs/MPUs, legacy MPUs, MPC55XX MCUs, 5XX

controllers, legacy MCUs, VFXXX controller solutions, MAC7100, MOBILEGT, crypto

processors, media processors, S32K automotive MCUs, I/MX crossover MCUs, MAC57DXXX

automotive MCUs, KEA MCUs, I.MX 6 processors, I.MX mature processors, I.MX 8

processors, I.MX28 processors, I.MX 7 processors, Layerscape communication processors,

S32V2 Vision MPUs, host and integrated host processors (including 8XXX, 7XXX, 7XX, and

6XX), QORIQ communication processors, MPC5XXX ultra-reliable MCUs, and S32R radar

microcontrollers), audio products (e.g., TEF66XXHN, TDF85XXXX, SAF35XXXX,

SAF36XXXX, and TDA18XXXXHN), interfaces, (e.g., CBTL0XXXXXX, CBTU02044HE,

GTL200XPW, MC33XXXBXXX, MC34XXX, MCZ339XXDXXXX, NTV200XXX,

P82BXXTD, PCA3409AXX, PCA3416AXX, PCA85XXXX, PCA93XXXX, PCA95XXXX,



                                                 14
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 15 of 79




PCA96XXXX, PCA97XXXX, PCA98XXXX, PCAL64XXXXX, PCAL65XXXXX,

PCAL95XXXXX, PCF85XXXX, MCZ33XXXCXXEK, UJA116XATK, TJA1128XTK, ),

peripherals and logic products (e.g., CBTXXXXXXXX, GTL200XPW, NCX2202GX,

NCX2220GX, NCX2222GX, NTB0101GXX, NTB0102GXX, NTB0104GXX, NTS0101XX,

NTS0102XX, NTS0104XX, NTV4XXXXUK, NX3DV221XX, NX371G3157GM, ), power

management products (e.g., ASL50XSHN, ASL250XSHN, ASL34XXSHN, ASL45XXSHN,

MC32PFXXXX, MC33XXXXXX, MC3377XXXXXXX, MC3388XXXXXXX, ), RF devices

(e.g., control circuits, low power TX/RX ICs, microwave LO generators, mixers, RF amplifiers,

RF discrete components, RF power, Radar transceivers, and WLAN front-end modules), RFID

devices (e.g., HITAG, MIFARE, NFC, and UCODE devices), security and authentications

devices (e.g., A1006XX, A710XXXXX, SE050XXXXX, TDA80XXXX, OM67100), sensors

(e.g., FXLNXXXXX, FXLSXXXXX, MP3VXXXXXXXX, MPXXXXXX, MPAXXXXXXXX,

X3T-OHXXX, and KMXXX), and wireless connectivity devices (e.g., audio streaming devices,

Bluetooth devices, DSRC modems, MCUSs, NFMI radio devices, thread, Wi-Fi and Bluetooth

devices, wireless microcontrollers, and ZIGBEE), and similar systems, products, devices, and

integrated circuits (“NXP YieldStar Products”).

       22.     On information and belief, Defendant NXP (directly or through its NXP Foundry

Partners such as TSMC and/or UMC) uses ASML’s YieldStar platform and/or its software to

design, develop, or manufacture the NXP YieldStar Products for importation into the United

States for use, sale, and/or offer for sale in this district and throughout the United States.

       23.     On information and belief, Defendant NXP (directly and/or through its NXP

Foundry Partners) employs the infringing method of forming circuit structures to design,

develop, and/or manufacture Defendant NXP’s semiconductor products and devices, including



                                                  15
           Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 16 of 79




ARM MCUs, power architecture processors, audio products, interfaces (e.g., translators, I/Os,

repeaters/hubs/extenders, transceivers, and PMICs and system basis chips), peripherals and logic

(switches, drivers, comparators, multiplexers, bridges, and clocks), power management products,

sensors, RF products, security and authentication products, wireless connectivity products, and

application-specific products, such as processors and microcontrollers (e.g., HC S12, HC S12X,

S08, digital signal controllers, S12 MAGNIV mixed-signal controllers, digital signal processors,

PowerQuicc communications processors, Coldfire MCUs/MPUs, legacy MPUs, MPC55XX

MCUs, 5XX controllers, legacy MCUs, VFXXX controller solutions, MAC7100, MOBILEGT,

crypto processors, media processors, S32K automotive MCUs, I/MX crossover MCUs,

MAC57DXXX automotive MCUs, KEA MCUs, I.MX 6 processors, I.MX mature processors,

I.MX 8 processors, I.MX28 processors, I.MX 7 processors, Layerscape communication

processors, S32V2 Vision MPUs, host and integrated host processors (including 8XXX, 7XXX,

7XX, and 6XX), QORIQ communication processors, MPC5XXX ultra-reliable MCUs, and

S32R radar microcontrollers), audio products (e.g., TEF66XXHN, TDF85XXXX,

SAF35XXXX, SAF36XXXX, and TDA18XXXXHN), interfaces, (e.g., CBTL0XXXXXX,

CBTU02044HE, GTL200XPW, MC33XXXBXXX, MC34XXX, MCZ339XXDXXXX,

NTV200XXX, P82BXXTD, PCA3409AXX, PCA3416AXX, PCA85XXXX, PCA93XXXX,

PCA95XXXX, PCA96XXXX, PCA97XXXX, PCA98XXXX, PCAL64XXXXX,

PCAL65XXXXX, PCAL95XXXXX, PCF85XXXX, MCZ33XXXCXXEK, UJA116XATK,

TJA1128XTK, ), peripherals and logic products (e.g., CBTXXXXXXXX, GTL200XPW,

NCX2202GX, NCX2220GX, NCX2222GX, NTB0101GXX, NTB0102GXX, NTB0104GXX,

NTS0101XX, NTS0102XX, NTS0104XX, NTV4XXXXUK, NX3DV221XX,

NX371G3157GM, ), power management products (e.g., ASL50XSHN, ASL250XSHN,



                                               16
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 17 of 79




ASL34XXSHN, ASL45XXSHN, MC32PFXXXX, MC33XXXXXX, MC3377XXXXXXX,

MC3388XXXXXXX, ), RF devices (e.g., control circuits, low power TX/RX ICs, microwave

LO generators, mixers, RF amplifiers, RF discrete components, RF power, Radar transceivers,

and WLAN front-end modules), RFID devices (e.g., HITAG, MIFARE, NFC, and UCODE

devices), security and authentications devices (e.g., A1006XX, A710XXXXX, SE050XXXXX,

TDA80XXXX, OM67100), sensors (e.g., FXLNXXXXX, FXLSXXXXX, MP3VXXXXXXXX,

MPXXXXXX, MPAXXXXXXXX, X3T-OHXXX, and KMXXX), and wireless connectivity

devices (e.g., audio streaming devices, Bluetooth devices, DSRC modems, MCUSs, NFMI radio

devices, thread, Wi-Fi and Bluetooth devices, wireless microcontrollers, and ZIGBEE), and

similar systems, products, devices, and integrated circuits (“NXP Sub-30nm Products”).

        24.     On information and belief, Defendant NXP (directly or through its NXP Foundry

Partners) uses this infringing method to fabricate or manufacture the NXP Sub-30nm Products

for importation into the United States for use, sale, and/or offer for sale in this district and

throughout the United States.

        25.     Defendant NXP works with third parties to design and/or develop third party

products, such as processors and microcontrollers, audio products, interfaces, peripherals and

logic products, power management products, RF devices, RFID devices, security and

authentications devices, sensors, and wireless connectivity devices that include one or more NXP

APC Products, NXP Scheduling Products, NXP TWINSCAN Products, NXP YieldStar Products

and/or NXP Sub 30-nm Products (“Third Party Products”). NXP assists third parties from the

automotive industry, directly or through others, to import the Third Party Products into the

United States and offer to sell, and sell, such Third Party Products in the United States.

                                  JURISDICTION AND VENUE



                                                  17
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 18 of 79




       26.     This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1, et seq.

       27.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       28.     Defendant NXP is subject to this Court’s general personal jurisdiction at least

because NXP USA is a resident of Texas as defined by Texas law. On information and belief,

NXP USA is headquartered in Austin, Texas.

       29.     Defendant NXP is additionally subject to this Court’s general and specific

personal jurisdiction because NXP has sufficient minimum contacts within the State of Texas

and this District, pursuant to due process and/or the Texas Long Arm Statute, Tex. Civ. Prac. &

Rem. Code § 17.042. On information and belief, NXP contracted with one or more Texas

residents in this District and one or both parties performed the contract at least in part in the State

of Texas and this District; NXP committed the tort of patent infringement in State of Texas and

this District; NXP purposefully availed itself of the privileges of conducting business in the State

of Texas and in this District; NXP regularly conducts and solicits business within the State of

Texas and within this District; NXP recruits residents of the State of Texas and this District for

employment inside or outside the State of Texas; Plaintiff’s causes of action arise directly from

NXP’s business contacts and other activities in the State of Texas and this District; and NXP

designs, develops, manufactures, distributes, makes available, imports, sells and offers to sell

products and services throughout the United States, including in this judicial District, and

introduces infringing products and services that into the stream of commerce knowing that they

would be used and sold in this judicial district and elsewhere in the United States.

       30.     Venue is proper in this judicial district under 28 U.S.C. § 1391 and 28 U.S.C. §

1400(b) at least because Defendants NXP Semiconductors N.V. and NXP B.V. are foreign



                                                  18
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 19 of 79




corporations and are subject to personal jurisdiction in this District and/or has regularly

conducted business in this District, and because certain of the acts complained of herein occurred

in this District. Venue is also proper for Defendant NXP USA at least because NXP USA has a

regular and established place of business in this District, including at least at 6501 West William

Cannon Drive, Austin, TX 78735.

        31.      Additionally, NXP—directly or through intermediaries (including distributors,

retailers, and others), subsidiaries, alter egos, and/or agents—ships, distributes, offers for sale,

and/or sells their products in the United States and this District. NXP has purposefully and

voluntarily placed one or more of its products into the stream of commerce that infringe the

Asserted Patents with the awareness and/or intent that they will be purchased by consumers and

businesses in this District. Defendant NXP knowingly and purposefully ships infringing

products into, and within, this District through an established distribution channel. These

infringing products have been, and continue to be, purchased by consumers and businesses in

this District.

                                     THE PATENTS-IN-SUIT

        32.      On November 8, 2001, U.S. Patent Application No. 10/010,463 was filed at the

USPTO (“the ’463 Application”). The ’463 Application was duly examined and issued as U.S.

Patent No. 6,660,651 (“the ’651 patent”), entitled “Adjustable Wafer Stage, and a Method and

System for Performing Process Operations Using Same” on December 9, 2003. A true and

correct copy of the ʼ651 patent is attached hereto as Exhibit A.

        33.      Ocean Semiconductor is the owner of the ʼ651 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NXP’s

infringement of the ʼ651 patent.



                                                  19
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 20 of 79




       34.     The inventions of the ’651 patent resolve technical problems related to cross-

wafer variations or non-uniformity characteristics in semiconductor wafers that are caused by

different deposition and etch processes performed during semiconductor manufacturing. For

example, the ’651 patent provides a process tool that includes an adjustable wafer stage that

allows positioning or re-positioning of the wafer stage, such as raising, lowering, and varying a

tilt of the surface of the wafer stage, in order to effectuate the deposition rates of semiconductor

materials formed on a wafer.

       35.     The claims of the ’651 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’651 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       36.     The ’651 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to a process tool

with an adjustable wafer stage that offers customizable positioning features to facilitate raising,

lowering, or tilting of the wafer stage. This design allows surface adjustment of a wafer surface

on which semiconductor materials are deposited to ensure a surface profile that is uniform across

the surface of each wafer. The ’651 patent claims thus specify how a semiconductor

manufacturing system is manipulated to yield a desired result.

       37.     Accordingly, each claim of the ’651 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.



                                                 20
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 21 of 79




       38.     On April 30, 2002, U.S. Patent Application No. 10/135,145 was filed at the

USPTO (the “’145 Application”). The ’145 Application was duly examined and issued as U.S.

Patent No. 6,907,305 (“the ‘305 Patent”), entitled “Agent Reactive Scheduling in an Automated

Manufacturing Environment” on June 14, 2005. A true and correct copy of the ʼ305 patent is

attached hereto as Exhibit B.

       39.     Ocean Semiconductor is the owner of the ʼ305 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NXP’s

infringement of the ʼ305 patent.

       40.     The inventions of the ’305 patent resolve technical problems related to utilization

of process tools and scheduling and execution control of factory control systems. For example,

the ’305 patent describes agents that reactively schedule, initiate, and execute activities, such as

lot transport and processing, in response to certain events occurring during the semiconductor

manufacturing process.

       41.     The claims of the ’305 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’305 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       42.     The ’305 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to a manufacturing

system that facilitates the reactive scheduling of events resulting from certain factory state

changes occurred within the process flow, such as a downtime occurrence, a machine becoming



                                                 21
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 22 of 79




available, a processing chamber being down, a lot departing a machine, a preventative

maintenance and equipment qualification being detected, and a wafer being completed. This

system, in turn, allows efficient management of factory control systems and optimizes wafer

throughput. The ’305 patent claims thus specify how a semiconductor manufacturing system is

manipulated to yield a desired result.

       43.     Accordingly, each claim of the ’305 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       44.     On July 31, 2000, U.S. Patent Application No. 09/629,073 was filed at the

USPTO (“the ʼ073 Application”). The ʼ073 Application was duly examined and issued as U.S.

Patent No. 6,725,402 (“the ʼ402 Patent”), entitled “Method and Apparatus for Fault Detection of

a Processing Tool and Control Thereof Using an Advanced Process Control (APC) Framework”)

on April 20, 2004. A true and correct copy of the ʼ402 patent is attached hereto as Exhibit C.

       45.     Ocean Semiconductor is the owner of the ʼ402 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NXP’s

infringement of the ʼ402 patent.

       46.     The inventions of the ’402 patent resolve technical problems related to the delay

in reporting manufacturing faults during semiconductor manufacturing, which led to faulty

semiconductor devices being produced. For example, the ’402 patent describes systems and

methods for shutting down a process tool or halting a manufacturing process in the presence of a

manufacturing fault.

       47.     The claims of the ’402 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on



                                                22
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 23 of 79




the Internet. Instead, the claims of the ’402 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       48.     The ’402 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to a fault detection

system in a semiconductor manufacturing process to detect the presence of a manufacturing fault

and perform corrective measures in an expedient manner. The ’402 patent claims thus specify

how a semiconductor manufacturing system is manipulated to yield a desired result.

       49.     Accordingly, each claim of the ’402 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       50.     On June 13, 2005, U.S. Patent Application No. 11/151,098 was filed at the

USPTO (“the ʼ098 Application”). The ʼ098 Application was duly examined and issued as U.S.

Patent No. 6,968,248 (“the ʼ248 Patent”), entitled “Agent Reactive Scheduling in an Automated

Manufacturing Environment” on November 22, 2005. A true and correct copy of the ʼ248 patent

is attached hereto as Exhibit D.

       51.     Ocean Semiconductor is the owner of the ʼ248 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NXP’s

infringement of the ʼ248 patent.

       52.     The inventions of the ’248 patent resolve technical problems related to utilization

of process tools and scheduling and execution control of factory control systems. For example,

the ’248 patent describes agents that reactively schedule, initiate, and execute activities, such as



                                                 23
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 24 of 79




lot transport and processing, in response to certain events occurring during the semiconductor

manufacturing process.

       53.     The claims of the ’248 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’248 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       54.     The ’248 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to a manufacturing

system that facilitates the reactive scheduling of events resulting from certain factory state

changes occurred within the process flow, such as a downtime occurrence, a machine becoming

available, a processing chamber being down, a lot departing a machine, a preventative

maintenance and equipment qualification being detected, and a wafer being completed. This

system, in turn, allows efficient management of factory control systems and optimizes wafer

throughput. The ’248 patent claims thus specify how a semiconductor manufacturing system is

manipulated to yield a desired result.

       55.     Accordingly, each claim of the ’248 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       56.     On May 2, 2000, U.S. Patent Application No. 09/562,659 was filed at the USPTO

(“the ʼ659 Application”). The ʼ659 Application was duly examined and issued as U.S. Patent




                                                 24
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 25 of 79




No. 6,420,097 (“the ʼ097 Patent”), entitled “Hardmask Trim Process,” on July 16, 2002. A true

and correct copy of the ʼ097 patent is attached hereto as Exhibit E.

        57.       Ocean Semiconductor is the owner of the ʼ097 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NXP’s

infringement of the ʼ097 patent.

        58.       The inventions of the ʼ097 patent resolve technical problems related to forming

circuit structures that are smaller than the capability of current lithographic technologies while

using ultra-thin resist processes given that these processes generally would leave insufficient

amount of material to completely etch the underlying film. For example, the ’097 patent

describes a method of forming circuit structures with linewidths that are smaller than what could

be achievable by conventional lithographic techniques on ultra-thin resist layers.

        59.       The claims of the ʼ097 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ʼ097 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

        60.       The ʼ097 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to lithographic

processes involving the utilization of a hardmask that is patterned and trimmed to reduce the

linewidth before proceeding to etch the underlying gate conductive layer. The ʼ097 patent

claims thus specify how a semiconductor manufacturing process is manipulated to yield a

desired result.



                                                   25
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 26 of 79




       61.     Accordingly, each claim of the ʼ097 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       62.     On March 5, 2003, U.S. Patent Application No. 10/379,738, was filed at the

USPTO (“the ʼ738 Application”). The ʼ738 Application was duly examined and issued as U.S.

Patent No. 7,080,330 (“the ʼ330 patent”), entitled “Concurrent Measurement of Critical

Dimension and Overlay in Semiconductor Manufacturing,” on Jul. 18, 2006. A true and correct

copy of the ʼ330 patent is attached hereto as Exhibit F.

       63.     Ocean Semiconductor is the owner of the ʼ330 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NXP’s

infringement of the ʼ330 patent.

       64.     The inventions of the ʼ330 patent resolve technical problems related to forming

integrated circuits without overlay errors. For example, the ʼ330 patent describes a method that

monitors and controls a semiconductor fabrication process that mitigate overlay errors and

achieve desired critical dimensions.

       65.     The claims of the ʼ330 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ʼ330 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       66.     The ʼ330 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to, for example,



                                                26
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 27 of 79




partitioning a wafer into grid blocks to facilitate concurrent measurements of critical dimensions

and overlay as the wafer matriculates through the semiconductor fabrication processes in order to

mitigate overlay errors and bring critical dimension within acceptable tolerances. The ʼ330

patent claims thus specify how a semiconductor manufacturing process is manipulated to yield a

desired result.

        67.       Accordingly, each claim of the ʼ330 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

        68.       On May 1, 2003, U.S. Patent Application No. 10/427,620, was filed at the

USPTO (“the ʼ620 Application”). The ʼ620 Application was duly examined and issued as U.S.

Patent No. 6,836,691 (“the ʼ691 patent”), entitled “Method and Apparatus for Filtering

Metrology Data Based on Collection Purpose,” on Dec. 28, 2004. A true and correct copy of the

ʼ691 patent is attached hereto as Exhibit G.

        69.       Ocean Semiconductor is the owner of the ʼ691 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NXP’s

infringement of the ʼ691 patent.

        70.       The inventions of the ʼ691 patent resolve technical problems related to a process

controller collecting metrology data that does not accurately reflect the state of the fabrication

process or the device(s) being manufactured. For example, the ʼ691 patent describes a method of

generating context data for the metrology data and filtering the metrology data to improve the

performance of the process controller by removing outlier data that exhibits variation from a

source other than normal process variation.




                                                  27
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 28 of 79




        71.     The claims of the ʼ691 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ʼ691 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

        72.     The ʼ691 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to, for example, a

process controller that gathers and filters metrology data to remove data originated from non-

process sources of variation in order to, for example, accurately identify a fault detection. The

ʼ691 patent claims thus specify how a semiconductor manufacturing process is manipulated to

yield a desired result.

        73.     Accordingly, each claim of the ʼ691 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

        74.     On Nov 2, 2004, U.S. Patent Application No. 10/979,309, was filed at the USPTO

(“the ʼ309 Application”). The ʼ309 Application was duly examined and issued as U.S. Patent

No. 8,676,538 (“the ʼ538 patent”), entitled “Adjusting Weighting of a parameter Relating to

Fault Detection Based on a Detected Fault,” on Mar. 18, 2014. A true and correct copy of the

ʼ538 patent is attached hereto as Exhibit H.

        75.     Ocean Semiconductor is the owner of the ʼ538 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NXP’s

infringement of the ʼ538 patent.



                                                 28
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 29 of 79




       76.     The inventions of the ʼ538 patent resolve technical problems related to

inaccurately detecting faults in semiconductor manufacturing processes. For example, the ʼ691

patent describes a method for employing a dynamic weighting technique in fault detection

analysis, including determining a relationship of a parameter relating to the fault detection

analysis to a detected fault and adjusting a weighting associating with the parameter based upon

the relationship of the parameter to the detected fault.

       77.     The claims of the ʼ538 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ʼ538 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       78.     The ʼ538 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to, for example,

performing fault detection analyses using dynamic weighting processes to accurately assess

faults associated with processing semiconductor wafers. The ʼ538 patent claims thus specify

how a semiconductor manufacturing process is manipulated to yield a desired result.

       79.     Accordingly, each claim of the ʼ538 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

                      COUNT I: INFRINGEMENT OF THE ʼ651 PATENT

       80.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.



                                                 29
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 30 of 79




       81.     At least as of October 15, 2020, Ocean Semiconductor placed NXP on actual

notice of the ’651 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’651 patent. NXP has had actual knowledge of the ’651 patent and its own

infringement of the ’651 patent since at least that time.

       82.     On information and belief, NXP has directly infringed and continues to infringe at

least claim 19 of the ’651 patent literally or under the doctrine of equivalents, by making, using,

selling, or offering for sale within the United States, or importing into the United States, without

authority or license, integrated circuits designed, developed, fabricated, and/or manufactured

using the ASML TWINSCAN system, and systems, products, and/or devices containing these

integrated circuits including at least the NXP TWINSCAN Products (“ʼ651 Accused Products”)

in violation of 35 U.S.C. § 271(a). The ʼ651 Accused Products are manufactured by a process

including all of the limitations of at least claim 19 of the ʼ651 patent. Each such product

includes an integrated circuit fabricated or manufactured using, for example, the ASML

TWINSCAN system.

       83.     Discovery is expected to uncover the full extent of NXP’s infringement of the

’651 patent beyond the ʼ651 Accused Products already identified herein.

       84.     On information and belief, NXP also has directly infringed and continues to

infringe at least claim 19 of the ’651 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the

United States, without authority or license, the ’651 Accused Products, in violation of 35 U.S.C.

§ 271(g). On information and belief, NXP imports the ʼ651 Accused Products into the United

States for sales and distribution to customers located in the United States. On information and

belief, NXP sells and/or offers for sale the ʼ651 Accused Products in the United States. For



                                                 30
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 31 of 79




example, NXP provides direct sales through its own sales channels and/or its distributors or

contract manufacturers and sells the ʼ651 Accused Products to businesses including original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales of the ʼ651 Accused Products in the United States. On

information and belief, NXP offers the ʼ651 Accused Products for sale in the United States. For

example, NXP engages in sales, marketing, and contracting activity in the United States and/or

with United States offices of its customers.

        85.     The ʼ651 Accused Products are manufactured by a process including all of the

limitations of at least claim 19 of the ʼ651 patent using, for example, ASML’s TWINSCAN

system. For example, during the manufacture of the ʼ651 Accused Products, a process chamber

is provided that includes a wafer stage having a surface that is adjustable. The surface of the

wafer stage is adjusted by performing at least one of raising, lowering, and varying a tilt of the

surface of the wafer stage. A wafer from which the ʼ651 Accused Products are fabricated or

manufactured is positioned after adjusting the wafer stage such that a process operation is

performed on the wafer positioned on the wafer stage. On information and belief, NXP, directly

or through one of its Foundry Partners (e.g., TSMC and/or UMC), contracted with ASML to use

this process to design, develop, or manufacture the ʼ651 Accused Products.

        86.     Attached hereto as Exhibit I, and incorporated by reference herein, is a claim

chart detailing how each of the ʼ651 Accused Products is manufactured using the ASML

TWINSCAN system by a NXP Foundry Partner on behalf of NXP (e.g., TSMC and/or UMC) or

NXP (to the extent that the ASML TWINSCAN system is used at NXP’s own manufacturing

facilities) that satisfies each element of at least claim 19 of the ’651 patent, literally or under the

doctrine of equivalents.



                                                  31
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 32 of 79




       87.     On information and belief, the ʼ651 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       88.     On information and belief, at least as of October 15, 2020, NXP has induced and

continues to induce others actively, knowingly, and intentionally, including its suppliers and

contract manufacturers, to infringe one or more claims of the ’651 patent, including, but not

limited to, claim 19, pursuant to 35 U.S.C. § 271(b), by actively encouraging others to import

into the United States, and/or make, use, sell, and/or offer to sell in the United States, the ’651

Accused Products or products containing the infringing semiconductor components of the ’651

Accused Products, by actively inducing others to infringe the ’651 patent by making, using,

selling, offering for sale, marketing, advertising, and/or importing the Accused Products to their

customers for use in downstream products that infringe, or were manufactured using processes

that infringe, the ’651 patent, and by instructing others to infringe the ’651 patent.

       89.     For example, NXP actively promotes the sale, use, and importation of the ’651

Accused Products in marketing materials, technical specifications, data sheets, web pages on its

website (e.g., www.media.nxp.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and through its sales and

distribution channels that encourage infringing uses, sales, offers to sell, and importation of the

’651 Accused Products. On information and belief, NXP supplies customers with ’651 Accused

Products so that they may be used, sold, or offered for sale by those customers. For example,

NXP provides direct sales to original equipment manufacturers and electronic manufacturing

service providers. On information and belief, these direct sales include sales to customers in the



                                                 32
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 33 of 79




United States. NXP additionally provides a wide range of technical support to customers,

including product-specific technical support (e.g., https://www.nxp.com/support/) and discussion

forums (e.g https://community.nxp.com/). NXP also promotes, publicly on its website, uses of

the ’651 Accused Products by customers in the United States.

       90.     On information and belief, NXP sells or offers for sale the ʼ651 Accused Products

to third parties that incorporate the ʼ651 Accused Products into third party products (“the ʼ651

Third Party Products”).

       91.     On information and belief, NXP assists third parties, directly and/or through

intermediaries, in the development of the ʼ651 Third Party Products and provides technical

support and supports the sales of the ʼ651 Third Party Products.

       92.     On information and belief, at least as of October 15, 2020, NXP has induced and

continues to induce third parties with specific intent or willful blindness to import, make, use,

sell, and/or offer to sell ’651 Third Party Products that include at least one ’651 Accused Product

fabricated or manufactured using the ASML TWINSCAN system, or similar systems (e.g., with

similar technical and functional features), whose make, use, sale, offer for sale, or importation

constitutes direct infringement of at least one claim of the ’651 patent.

       93.     On information and belief, the ʼ651 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ʼ651 Third Party Products”).

       94.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners or third-party importers, imports the ’651 Accused

Products or Imported ’651 Third-Party Products into the United States for or on behalf of NXP

(“Third Party Importer”), NXP is liable for inducement of the Third Party Importer to infringe



                                                 33
             Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 34 of 79




one or more claims of the ’651 patent, including but not limited to, claim 19, pursuant to 35

U.S.C. § 271(b). NXP has encouraged the Third Party Importer to infringe the ’651 patent and

intended that it do so. This encouragement includes at least ordering or instructing the Third

Party Importer to import the ’651 Accused Products and/or ’651 Third-Party Products into the

United States, providing directions and other materials to the Third Party Importer to enable such

importation, and conditioning the receipt of benefits (included but not limited to payment) to the

Third Party Importer on such importation. On information and belief, this behavior has continued

since NXP first became aware of the ’651 patent and the infringement thereof.

       95.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’651 Accused Products or Imported ’651 Third-Party Products in the United

States for or on behalf of NXP (“Third Party Manufacturer”), NXP is liable for inducement of

infringement by the Third Party Manufacturer. NXP has encouraged the Third Party

Manufacturer to infringe the ’651 patent and intended that it do so. This encouragement includes,

without limitation, ordering the ’651 Accused Products from the Third Party Manufacturer since

NXP first became aware of the ’651 patent and its infringement by the Third Party Manufacturer.

       96.     NXP has benefitted and continues to benefit from the importation into the United

States of the ’651 Accused Products, ’651 Third Party Products, and Imported ʼ651 Third Party

Products.

       97.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NXP’s infringement of the ’651 patent.

       98.     NXP has continued to infringe the ’651 patent since at least October 15, 2020,

despite being on notice of the ’651 patent and its infringement. NXP has therefore infringed the



                                                34
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 35 of 79




’651 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights since at

least October 15, 2020, at least by performing acts of infringement with actual knowledge of its

direct and indirect infringement or while remaining willfully blind to the fact of its direct and

indirect infringement. As a result of at least this conduct, Plaintiff is entitled to enhanced

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

       99.      Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends for the claim

chart (Exhibit I) for the ’651 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                    COUNT II: INFRINGEMENT OF THE ʼ402 PATENT

       100.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

       101.     At least as of October 15, 2020, Ocean Semiconductor placed NXP on actual

notice of the ’402 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’402 patent. NXP has had actual knowledge of the ’402 patent and its own

infringement of the ’402 patent since at least that time.

       102.     On information and belief, NXP has directly infringed and continues to infringe at

least claim 1 of the ’402 patent literally or under the doctrine of equivalents, by making, using,

selling, or offering for sale within the United States, or importing into the United States, without

authority or license, integrated circuits designed, developed, fabricated, and/or manufactured


                                                 35
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 36 of 79




using the Applied Materials E3 system and/or PDF Solutions’ Exensio system, and systems,

products, and/or devices containing these integrated circuits including at least the NXP APC

Products (“ʼ402 Accused Products”) in violation of 35 U.S.C. § 271(a). The ’402 Accused

Products are manufactured by a process including all of the limitations of at least claim 1 of the

’402 patent. Each such product includes an integrated circuit fabricated or manufactured using,

for example, the Applied Materials E3 system and/or PDF Solutions’ Exensio system.

       103.     Discovery is expected to uncover the full extent of NXP’s infringement of the

’402 patent beyond the ’402 Accused Products already identified herein.

       104.     On information and belief, NXP also has directly infringed and continues to

infringe at least claim 1 of the ’402 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the

United States, without authority or license, the ’402 Accused Products, in violation of 35 U.S.C.

§ 271(g). On information and belief, NXP imports the ’402 Accused Products into the United

States for sales and distribution to customers located in the United States. On information and

belief, NXP sells and/or offers for sale the ’402 Accused Products in the United States. For

example, NXP provides direct sales through its own sales channels and/or its distributors or

contract manufacturers and sells the ’402 Accused Products to businesses including original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales of the ’402 Accused Products in the United States. On

information and belief, NXP offers the ’402 Accused Products for sale in the United States. For

example, NXP engages in sales, marketing, and contracting activity in the United States and/or

with United States offices of its customers.




                                                 36
               Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 37 of 79




        105.     The ’402 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’402 patent. The ’402 Accused Products are made by a

claimed method. Each is an integrated circuit fabricated or manufactured using, for example, the

Applied Materials E3 system and/or PDF Solutions’ Exensio system. For example, during the

manufacture of the ’402 Accused Products (e.g., by the Applied Material E3 system, PDF

Solutions’ Exensio system, or systems with similar technical and functional features),

operational state data of a processing tool related to the manufacture of a processing piece (e.g.,

from which the ’402 Accused Products are fabricated or manufactured) is received at a first

interface. The state data from the first interface is sent to a fault detection unit, including

sending the state data from the first interface to a data collection unit. The state data is

accumulated at the data collection unit and translated from a first communications protocol to a

second communications protocol compatible with the fault detection unit. The translated state

data is sent from the data collection unit to the fault detection unit to determine if a fault

condition exists with the processing tool based upon the state data received by the fault detection

unit. Then, a predetermined action is performed on the processing tool in response to the

presence of a fault condition, and an alarm signal indicative of the fault condition is sent to an

advanced process control framework from the fault detection unit providing that a fault condition

of the processing tool was determined by the fault detection unit. This manufacturing process

also includes sending a signal by the framework to the first interface reflective of the

predetermined action, and sending the accumulated state data from the data collection unit to the

fault detection unit while a processing piece is being processed by the tool. On information and

belief, NXP, directly or through one of its Foundry Partners (e.g., UMC and/or TSMC),




                                                  37
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 38 of 79




contracted with Applied Materials and/or PDF Solutions to use this process to design, develop,

or manufacture the ʼ402 Accused Products.

       106.     Attached hereto as Exhibits J (E3) and K (Exensio), and incorporated by reference

herein, are claim charts detailing how each of the ʼ402 Accused Products, manufactured using

the Applied Materials E3 system and/or the PDF Solution Exensio system by a NXP Foundry

Partner on behalf of NXP (e.g., UMC and/or TSMC) or NXP (to the extent that either system is

used at NXP’s own manufacturing facilities), satisfies each element of at least claim 1 of the

ʼ402 patent, literally or under the doctrine of equivalents.

       107.     On information and belief, the ’402 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       108.     On information and belief, at least as of October 15, 2020, NXP has induced and

continues to induce others actively, knowingly, and intentionally, including its suppliers and

contract manufacturers, to infringe one or more claims of the ʼ402 patent, including, but not

limited to, claim 1, pursuant to 35 U.S.C. § 271(b), by actively encouraging others to import into

the United States, and/or make, use, sell, and/or offer to sell in the United States, the ʼ402

Accused Products or products containing the infringing semiconductor components of the ʼ402

Accused Products, by actively inducing others to infringe the ʼ402 patent by making, using,

selling, offering for sale, marketing, advertising, and/or importing the Accused Products to their

customers for use in downstream products that infringe, or were manufactured using processes

that infringe, the ʼ402 patent, and by instructing others to infringe the ʼ402 patent.

       109.     For example, NXP actively promotes the sale, use, and importation of the ’402

Accused Products in marketing materials, technical specifications, data sheets, web pages on its



                                                 38
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 39 of 79




website (e.g., www.media.nxp.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and through its sales and

distribution channels that encourage infringing uses, sales, offers to sell, and importation of the

’402 Accused Products. On information and belief, NXP supplies customers with ’402 Accused

Products so that they may be used, sold, or offered for sale by those customers. For example,

NXP provides direct sales to original equipment manufacturers and electronic manufacturing

service providers. On information and belief, these direct sales include sales to customers in the

United States. NXP additionally provides a wide range of technical support to customers,

including product-specific technical support (e.g., https://www.nxp.com/support/) and discussion

forums (e.g., https://community.nxp.com/). NXP also promotes, publicly on its website, uses of

the ’402 Accused Products by customers in the United States.

       110.     On information and belief, NXP sells or offers for sale the ʼ402 Accused Products

to third parties that incorporate the ʼ402 Accused Products into third party products (“the ʼ402

Third Party Products”).

       111.     On information and belief, NXP assists third parties, directly and/or through

intermediaries, in the development and manufacture of the ʼ402 Third Party Products and

provides technical support and supports the sales of the ʼ402 Third Party Products.

       112.     On information and belief, at least as of October 15, 2020, NXP has induced and

continues to induce third parties with specific intent or willful blindness to import, make, use,

sell, and/or offer to sell ʼ402 Third Party Products that include at least one ʼ402 Accused Product

fabricated or manufactured using the Applied Materials E3 system and/or the PDF Solution

Exensio system, and/or similar systems (e.g., with similar technical and functional features),



                                                 39
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 40 of 79




whose make, use, sale, offer for sale, or importation constitutes direct infringement of at least

one claim of the ʼ402 patent.

       113.     On information and belief, the ʼ402 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ʼ402 Third Party Products”).

       114.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners or third-party importers, imports the ’402 Accused

Products or Imported ’402 Third-Party Products into the United States for or on behalf of NXP

(“Third Party Importer”), NXP is liable for inducement of the Third Party Importer to infringe

one or more claims of the ’402 patent, including but not limited to, claim 1, pursuant to 35

U.S.C. § 271(b). NXP has encouraged the Third Party Importer to infringe the ’402 patent and

intended that it do so. This encouragement includes at least ordering or instructing the Third

Party Importer to import the ’402 Accused Products and/or ’402 Third-Party Products into the

United States, providing directions and other materials to the Third Party Importer to enable such

importation, and conditioning the receipt of benefits (included but not limited to payment) to the

Third Party Importer on such importation. On information and belief, this behavior has

continued since NXP first became aware of the ’402 patent and the infringement thereof.

       115.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’402 Accused Products or Imported ’402 Third-Party Products in the United

States for or on behalf of NXP (“Third Party Manufacturer”), NXP is liable for inducement of

infringement by the Third Party Manufacturer. NXP has encouraged the Third Party

Manufacturer to infringe the ’402 patent and intended that it do so. This encouragement



                                                 40
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 41 of 79




includes, without limitation, ordering the ’402 Accused Products from the Third Party

Manufacturer since NXP first became aware of the ’402 patent and its infringement by the Third

Party Manufacturer.

       116.     NXP has benefitted and continues to benefit from the importation into the United

States of the ’402 Accused Products, ’402 Third Party Products, and Imported ʼ402 Third Party

Products.

       117.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NXP’s infringement of the ’402 patent.

       118.     NXP has continued to infringe the ’402 patent since at least October 15, 2020,

despite being on notice of the ’402 patent and its infringement. NXP has therefore infringed the

’402 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights since at

least October 15, 2020, at least by performing acts of infringement with actual knowledge of its

direct and indirect infringement or while remaining willfully blind to the fact of its direct and

indirect infringement. As a result of at least this conduct, Plaintiff is entitled to enhanced

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

       119.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim charts

(Exhibits J and K) for the ’402 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.




                                                 41
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 42 of 79




                   COUNT III: INFRINGEMENT OF THE ʼ305 PATENT

       120.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

       121.     At least as of October 15, 2020, Ocean Semiconductor placed NXP on actual

notice of the ’305 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’305 patent. NXP has had actual knowledge of the ’305 patent and its own

infringement of the ’305 patent since at least that time.

       122.     On information and belief, NXP has directly infringed and continues to infringe at

least claim 1 of the ’305 patent literally or under the doctrine of equivalents, by making, using,

selling, or offering for sale within the United States, or importing into the United States, without

authority or license, integrated circuits designed, developed, fabricated, and/or manufactured

using the Applied Materials SmartFactory system and/or similar NXP proprietary or third-party

scheduling and dispatching platform hardware and/or software (e.g., with similar technical and

functional features), and systems, products, and/or devices containing these integrated circuits

including at least the NXP Scheduling Products (“’305 Accused Products”) in violation of 35

U.S.C. § 271(a). The ’305 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’305 patent. Each such product includes an integrated circuit

fabricated or manufactured using, for example, the Applied Materials SmartFactory system.

       123.     Discovery is expected to uncover the full extent of NXP’s infringement of the

’305 patent beyond the ’305 Accused Products already identified herein.

       124.     On information and belief, NXP has directly infringed and continues to infringe at

least claim 1 of the ’305 patent literally or under the doctrine of equivalents, by importing into

the United States, and/or using, and/or selling, and/or offering for sale in the United States,



                                                 42
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 43 of 79




without authority or license, the ’305 Accused Products, in violation of 35 U.S.C. § 271(g). On

information and belief, NXP imports the ’305 Accused Products into the United States for sales

and distribution to customers located in the United States. On information and belief, NXP sells

and/or offers for sale the ’305 Accused Products in the United States. For example, NXP

provides direct sales through its own sales channels and/or its distributors or contract

manufacturers and sells the ’305 Accused Products to businesses including original equipment

manufacturers and electronic manufacturing service providers. On information and belief, these

direct sales include sales of the ’305 Accused Products in the United States. On information and

belief, NXP offers the ’305 Accused Products for sale in the United States. For example, NXP

engages in sales, marketing, and contracting activity in the United States and/or with United

States offices of its customers.

       125.     The ’305 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’305 patent. The ’305 Accused Products are made by a

claimed method. Each is an integrated circuit fabricated or manufactured using, for example, the

Applied Materials SmartFactory system. For example, during the manufacture of the ’305

Accused Products (e.g., by the Applied Material SmartFactory system or similar NXP in-house,

proprietary or third party scheduling and dispatching systems (e.g., with similar technical and

functional features)), an occurrence of a predetermined event is detected in a process flow and a

software scheduling agent is notified of the occurrence. An action is reactively scheduled from

the software scheduling agent responsive to the detection of the predetermined event. An

appointment is proactively scheduled with which the predetermined event is associated. On

information and belief, NXP, directly or through one of its Foundry Partners, contracted with




                                                 43
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 44 of 79




Applied Materials to use this process to design, develop, or manufacture the ʼ305 Accused

Products.

       126.     Attached hereto as Exhibit L, and incorporated by reference herein, is a claim

chart detailing how each of the ’305 Accused Products is manufactured using the Applied

Materials SmartFactory system by a NXP Foundry Partner on behalf of NXP (e.g., UMC) or

NXP (to the extent that the Applied Materials SmartFactory system or similar NXP in-house or

proprietary system (with similar technical and functional features) is used at NXP’s own

manufacturing facilities) that satisfies each element of at least claim 1 of the ’305 patent, literally

or under the doctrine of equivalents.

       127.     On information and belief, the ’305 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       128.     On information and belief, at least as of October 15, 2020, NXP has induced and

continues to induce others actively, knowingly, and intentionally, including its suppliers and

contract manufacturers, to infringe one or more claims of the ’305 patent, including, but not

limited to, claim 1, pursuant to 35 U.S.C. § 271(b), by actively encouraging others to import into

the United States, and/or make, use, sell, and/or offer to sell in the United States, the ’305

Accused Products or products containing the infringing semiconductor components of the ’305

Accused Products, by actively inducing others to infringe the ’305 patent by making, using,

selling, offering for sale, marketing, advertising, and/or importing the Accused Products to their

customers for use in downstream products that infringe, or were manufactured using processes

that infringe, the ’305 patent, and by instructing others to infringe the ’305 patent.




                                                  44
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 45 of 79




       129.     For example, NXP actively promotes the sale, use, and importation of the ’305

Accused Products in marketing materials, technical specifications, data sheets, web pages on its

website (e.g., www.media.nxp.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and through its sales and

distribution channels that encourage infringing uses, sales, offers to sell, and importation of the

’305 Accused Products. On information and belief, NXP supplies customers with ’305 Accused

Products so that they may be used, sold, or offered for sale by those customers. For example,

NXP provides direct sales to original equipment manufacturers and electronic manufacturing

service providers. On information and belief, these direct sales include sales to customers in the

United States. NXP additionally provides a wide range of technical support to customers,

including product-specific technical support (e.g., https://www.nxp.com/support/) and discussion

forums (e.g., https://community.nxp.com/). NXP also promotes, publicly on its website, uses of

the ’305 Accused Products by customers in the United States.

       130.     On information and belief, NXP sells or offers for sale the ’305 Accused Products

to third parties that incorporate the ’305 Accused Products into third party products (“the ’305

Third Party Products”).

       131.     On information and belief, NXP assists third parties, directly and/or through

intermediaries, in the development of the ’305 Third Party Products and provides technical

support and supports the sales of the ’305 Third Party Products.

       132.     On information and belief, at least as of October 15, 2020, NXP has induced and

continues to induce third parties with specific intent or willful blindness to import, make, use,

sell, and/or offer to sell ’305 Third Party Products that include at least one ’305 Accused Product



                                                 45
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 46 of 79




fabricated or manufactured using the Applied Materials SmartFactory system, or similar systems

(e.g., with similar technical and functional features), whose make, use, sale, offer for sale, or

importation constitutes direct infringement of at least one claim of the ’305 patent.

       133.     On information and belief, the ’305 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’305 Third Party Products”).

       134.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners or third-party importers, imports the ’305 Accused

Products or Imported ’305 Third-Party Products into the United States for or on behalf of NXP

(“Third Party Importer”), NXP is liable for inducement of the Third Party Importer to infringe

one or more claims of the ’305 patent, including but not limited to, claim 1, pursuant to 35

U.S.C. § 271(b). NXP has encouraged the Third Party Importer to infringe the ’305 patent and

intended that it do so. This encouragement includes at least ordering or instructing the Third

Party Importer to import the ’305 Accused Products and/or ’305 Third-Party Products into the

United States, providing directions and other materials to the Third Party Importer to enable such

importation, and conditioning the receipt of benefits (included but not limited to payment) to the

Third Party Importer on such importation. On information and belief, this behavior has continued

since NXP first became aware of the ’305 patent and the infringement thereof.

       135.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’305 Accused Products or Imported ’305 Third-Party Products in the United

States for or on behalf of NXP (“Third Party Manufacturer”), NXP is liable for inducement of

infringement by the Third Party Manufacturer. NXP has encouraged the Third Party



                                                 46
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 47 of 79




Manufacturer to infringe the ’305 patent and intended that it do so. This encouragement includes,

without limitation, ordering the ’305 Accused Products from the Third Party Manufacturer since

NXP first became aware of the ’305 patent and its infringement by the Third Party Manufacturer.

       136.     NXP has benefitted and continues to benefit from the importation into the United

States of the ’305 Accused Products, ’305 Third Party Products, and Imported ’305 Third Party

Products.

       137.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NXP’s infringement of the ’305 patent.

       138.     NXP has continued to infringe the ’305 patent since at least October 15, 2020,

despite being on notice of the ’305 patent and its infringement. NXP has therefore infringed the

’305 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights since at

least October 15, 2020, at least by performing acts of infringement with actual knowledge of its

direct and indirect infringement or while remaining willfully blind to the fact of its direct and

indirect infringement. As a result of at least this conduct, Plaintiff is entitled to enhanced

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

       139.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim chart

(Exhibit L) for the ’305 patent to satisfy the notice requirements of Rule 8(a)(2) of the Federal

Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or final

infringement contentions or preliminary or final claim construction positions




                                                 47
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 48 of 79




                    COUNT IV: INFRINGEMENT OF THE ʼ248 PATENT

       140.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

       141.     At least as of October 15, 2020, Ocean Semiconductor placed NXP on actual

notice of the ’248 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’248 patent. NXP has had actual knowledge of the ’248 patent and its own

infringement of the ’248 patent since at least that time.

       142.     On information and belief, NXP has directly infringed and continues to infringe at

least claim 1 of the ’248 patent literally or under the doctrine of equivalents, by making, using,

selling, or offering for sale within the United States, or importing into the United States, without

authority or license, integrated circuits designed, developed, fabricated, and/or manufactured

using the Applied Materials SmartFactory system and/or similar NXP proprietary or third-party

scheduling platform hardware and/or software (e.g., with similar technical and functional

features), and systems, products, and/or devices containing these integrated circuits including at

least the NXP Scheduling Products (“’248 Accused Products”) in violation of 35 U.S.C. §

271(a). The ’248 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’248 patent. Each such product includes an integrated circuit

fabricated or manufactured using, for example, the Applied Materials SmartFactory system.

       143.     Discovery is expected to uncover the full extent of NXP’s infringement of the

’248 patent beyond the ’248 Accused Products already identified herein.

       144.     On information and belief, NXP also has directly infringed and continues to

infringe at least claim 1 of the ’248 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the



                                                 48
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 49 of 79




United States, without authority or license, the ’248 Accused Products, in violation of 35 U.S.C.

§ 271(g). On information and belief, NXP imports the ’248 Accused Products into the United

States for sales and distribution to customers located in the United States. On information and

belief, NXP sells and/or offers for sale the ’248 Accused Products in the United States. For

example, NXP provides direct sales through its own sales channels and/or its distributors or

contract manufacturers and sells the ’248 Accused Products to businesses including original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales of the ’248 Accused Products in the United States. On

information and belief, NXP offers the ’248 Accused Products for sale in the United States. For

example, NXP engages in sales, marketing, and contracting activity in the United States and/or

with United States offices of its customers.

       145.     The ’248 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’248 patent. The ’248 Accused Products are made by a

claimed method. Each is an integrated circuit fabricated or manufactured using, for example, the

Applied Materials SmartFactory system. For example, during the manufacture of the ’248

Accused Products (e.g., by the Applied Material SmartFactory system or similar NXP in-house,

proprietary or third party scheduling and dispatching system (e.g., with similar technical and

functional features)), an occurrence of a predetermined event is automatically detected in an

integrated, automated process flow. A software scheduling agent is automatically notified of the

occurrence; and an action is reactively scheduled from the software scheduling agent responsive

to the detection of the predetermined event. An appointment is proactively scheduled with

which the predetermined event is associated, including proactively scheduling the appointment

from the software scheduling agent. On information and belief, NXP, directly or through one of



                                                49
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 50 of 79




its Foundry Partners, contracted with Applied Materials to use this process to design, develop, or

manufacture the ʼ248 Accused Products.

       146.     Attached hereto as Exhibit M, and incorporated by reference herein, is a claim

chart detailing how each of the ’248 Accused Products is manufactured using the Applied

Materials SmartFactory system by a NXP Foundry Partner on behalf of NXP (e.g., UMC) or

NXP (to the extent that the Applied Materials SmartFactory system or similar NXP in-house or

proprietary system (with similar technical and functional features) is used at NXP’s own

manufacturing facilities) that satisfies each element of at least claim 1 of the ’248 patent, literally

or under the doctrine of equivalents.

       147.     On information and belief, the ’248 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       148.     On information and belief, at least as of October 15, 2020, NXP has induced and

continues to induce others actively, knowingly, and intentionally, including its suppliers and

contract manufacturers, to infringe one or more claims of the ’248 patent, including, but not

limited to, claim 1, pursuant to 35 U.S.C. § 271(b), by actively encouraging others to import into

the United States, and/or make, use, sell, and/or offer to sell in the United States, the ’248

Accused Products or products containing the infringing semiconductor components of the ’248

Accused Products, by actively inducing others to infringe the ’248 patent by making, using,

selling, offering for sale, marketing, advertising, and/or importing the Accused Products to their

customers for use in downstream products that infringe, or were manufactured using processes

that infringe, the ’248 patent, and by instructing others to infringe the ’248 patent.




                                                  50
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 51 of 79




       149.     For example, NXP actively promotes the sale, use, and importation of the ’248

Accused Products in marketing materials, technical specifications, data sheets, web pages on its

website (e.g., www.media.nxp.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and through its sales and

distribution channels that encourage infringing uses, sales, offers to sell, and importation of the

’248 Accused Products. On information and belief, NXP supplies customers with ’248 Accused

Products so that they may be used, sold, or offered for sale by those customers. For example,

NXP provides direct sales to original equipment manufacturers and electronic manufacturing

service providers. On information and belief, these direct sales include sales to customers in the

United States. NXP additionally provides a wide range of technical support to customers,

including product-specific technical support (e.g., https://www.nxp.com/support/) and discussion

forums (e.g., https://community.nxp.com/). NXP also promotes, publicly on its website, uses of

the ’248 Accused Products by customers in the United States.

       150.     On information and belief, NXP sells or offers for sale the ’248 Accused Products

to third parties that incorporate the ’248 Accused Products into third party products (“the ’248

Third Party Products”).

       151.     On information and belief, NXP assists third parties, directly and/or through

intermediaries, in the development and manufacture of the ’248 Third Party Products and

provides technical support and supports the sales of the ’248 Third Party Products.

       152.     On information and belief, at least as of October 15, 2020, NXP has induced and

continues to induce third parties with specific intent or willful blindness to import, make, use,

sell, and/or offer to sell ’248 Third Party Products that include at least one ’248 Accused Product



                                                 51
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 52 of 79




fabricated or manufactured using the Applied Materials SmartFactory system, or similar systems

(e.g., with similar technical and functional features), whose make, use, sale, offer for sale, or

importation constitutes direct infringement of at least one claim of the ’248 patent.

       153.     On information and belief, the ’248 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’248 Third Party Products”).

       154.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners or third-party importers, imports the ’248 Accused

Products or Imported ’248 Third-Party Products into the United States for or on behalf of NXP

(“Third Party Importer”), NXP is liable for inducement of the Third Party Importer to infringe

one or more claims of the ’248 patent, including but not limited to, claim 1, pursuant to 35

U.S.C. § 271(b). NXP has encouraged the Third Party Importer to infringe the ’248 patent and

intended that it do so. This encouragement includes at least ordering or instructing the Third

Party Importer to import the ’248 Accused Products and/or ’248 Third-Party Products into the

United States, providing directions and other materials to the Third Party Importer to enable such

importation, and conditioning the receipt of benefits (included but not limited to payment) to the

Third Party Importer on such importation. On information and belief, this behavior has

continued since NXP first became aware of the ’248 patent and the infringement thereof.

       155.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’248 Accused Products or Imported ’248 Third-Party Products in the United

States for or on behalf of NXP (“Third Party Manufacturer”), NXP is liable for inducement of

infringement by the Third Party Manufacturer. NXP has encouraged the Third Party



                                                 52
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 53 of 79




Manufacturer to infringe the ’248 patent and intended that it do so. This encouragement includes,

without limitation, ordering the ’248 Accused Products from the Third Party Manufacturer since

NXP first became aware of the ’248 patent and its infringement by the Third Party Manufacturer.

       156.     NXP has benefitted and continues to benefit from the importation into the United

States of the ’248 Accused Products, ’248 Third Party Products, and Imported ’248 Third Party

Products.

       157.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NXP’s infringement of the ’248 patent.

       158.     NXP has continued to infringe the ’248 patent since at least October 15, 2020,

despite being on notice of the ’248 patent and its infringement. NXP has therefore infringed the

’248 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights since at

least October 15, 2020, at least by performing acts of infringement with actual knowledge of its

direct and indirect infringement or while remaining willfully blind to the fact of its direct and

indirect infringement. As a result of at least this conduct, Plaintiff is entitled to enhanced

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

       159.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim chart

(Exhibit M) for the ’248 patent to satisfy the notice requirements of Rule 8(a)(2) of the Federal

Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or final

infringement contentions or preliminary or final claim construction positions.

                    COUNT V: INFRINGEMENT OF THE ʼ097 PATENT



                                                 53
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 54 of 79




       160.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

       161.     At least as of the November 25, 2020, Ocean Semiconductor placed NXP on

actual notice of the ’097 patent and actual notice that its actions constituted and continued to

constitute infringement of the ’097 patent. NXP has had actual knowledge of the ’097 patent and

its own infringement of the ’097 patent since at least that time.

       162.     On information and belief, Defendant NXP has directly infringed and continues to

infringe at least claim 1 of the ’097 patent literally or under the doctrine of equivalents, by

making, using, selling, or offering for sale within the United States, or importing into the United

States, without authority or license, integrated circuits formed with circuit structures having

linewidths that are smaller than what is achievable by conventional UV lithographic techniques

on ultra-thin resist layers, and systems, products, and/or devices containing these integrated

circuits including at least the NXP Sub-30nm Products (“ʼ097 Accused Products”) in violation of

35 U.S.C. § 271(a). The ʼ097 Accused Products are manufactured by a process including all of

the limitations of at least claim 1 of the ʼ097 patent. Each such product includes an integrated

circuit formed with circuit structures having linewidths that are smaller than what is achievable

by conventional UV lithographic techniques on ultra-thin resist layers.

       163.     Discovery is expected to uncover the full extent of NXP’s infringement of the

’097 patent beyond the ’097 Accused Products already identified herein.

       164.     On information and belief, NXP also has directly infringed and continues to

infringe at least claim 1 of the ’097 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the

United States, without authority or license, the ’097 Accused Products, in violation of 35 U.S.C.



                                                 54
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 55 of 79




§ 271(g). On information and belief, NXP imports the ’097 Accused Products into the United

States for sales and distribution to customers located in the United States. On information and

belief, NXP sells and/or offers for sale the ’097 Accused Products in the United States. For

example, NXP provides direct sales through its own sales channels and/or its distributors or

contract manufacturers and sells the ’097 Accused Products to businesses including original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales of the ’097 Accused Products in the United States. On

information and belief, NXP offers the ’097 Accused Products for sale in the United States. For

example, NXP engages in sales, marketing, and contracting activity in the United States and/or

with United States offices of its customers.

       165.     The ’097 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’097 patent. The ’097 Accused Products are made by a

claimed method. Each is a semiconductor device formed with circuit structures having

linewidths that are smaller than what is achievable by conventional UV lithographic techniques

on ultra-thin resist layers (e.g., with similar technical and functional features).

       166.     For example, during the manufacture of the ’097 Accused Products, a

semiconductor wafer stack formed of a substrate and a device layer above the substrate is

provided. A hardmask layer is deposited over the device layer and an ultra-thin resist layer is

deposited over the hardmask layer. A resist mask having an initial linewidth is formed, with the

exposed portions of the hardmask layer anisotropically etched. The hardmask layer underneath

the resist mask is isotropically etched subsequently to form a hardmask having a final linewidth

which is narrower than the initial line width of the resist mask and corresponds to a desired

structure linewidth. Then, the device layer as defined by the hardmask is anisotropically etched



                                                  55
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 56 of 79




to form a structure having a width substantially equal to the final linewidth of the hardmask. On

information and belief, NXP uses this process to design, develop, or manufacture the ʼ097

Accused Products.

       167.     Attached hereto as Exhibit N, and incorporated by reference herein, is a claim

chart detailing how each of the ʼ097 Accused Products is formed with circuit structures having

linewidths that are smaller than what is achievable by conventional UV lithographic techniques

on ultra-thin resist layers by NXP that satisfies each element of at least claim 1 of the ʼ097

patent, literally or under the doctrine of equivalents.

       168.     On information and belief, the ’097 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       169.     On information and belief, at least as of November 25, 2020, NXP has induced

and continues to induce others actively, knowingly, and intentionally, including its suppliers and

contract manufacturers, to infringe one or more claims of the ʼ097 patent, including, but not

limited to, claim 1, pursuant to 35 U.S.C. § 271(b), by actively encouraging others to import into

the United States, and/or make, use, sell, and/or offer to sell in the United States, the ʼ097

Accused Products or products containing the infringing semiconductor components of the ʼ097

Accused Products, by actively inducing others to infringe the ʼ097 patent by making, using,

selling, offering for sale, marketing, advertising, and/or importing the Accused Products to their

customers for use in downstream products that infringe, or were manufactured using processes

that infringe, the ʼ097 patent, and by instructing others to infringe the ʼ097 patent.

       170.     For example, NXP actively promotes the sale, use, and importation of the ʼ097

Accused Products in marketing materials, technical specifications, data sheets, web pages on its



                                                  56
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 57 of 79




website (e.g., www.media.nxp.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and through its sales and

distribution channels that encourage infringing uses, sales, offers to sell, and importation of the

ʼ097 Accused Products. On information and belief, NXP supplies customers with ʼ097 Accused

Products so that they may be used, sold, or offered for sale by those customers. For example,

NXP provides direct sales to original equipment manufacturers and electronic manufacturing

service providers. On information and belief, these direct sales include sales to customers in the

United States. NXP additionally provides a wide range of technical support to customers,

including product-specific technical support (e.g., https://www.nxp.com/support/) and discussion

forums (e.g., https://community.nxp.com/). NXP also promotes, publicly on its website, uses of

the ʼ097 Accused Products by customers in the United States.

       171.     On information and belief, NXP sells or offers for sale the ʼ097 Accused Products

to third parties that incorporate the ʼ097 Accused Products into third party products (“the ʼ097

Third Party Products”).

       172.     On information and belief, NXP assists third parties, directly and/or through

intermediaries, in the development and manufacture of the ʼ097 Third Party Products and

provides technical support and supports the sales of the ʼ097 Third Party Products.

       173.     On information and belief, at least as of November 25, 2020, NXP has induced

and continues to induce third parties with specific intent or willful blindness to import, make,

use, sell, and/or offer to sell ʼ097 Third Party Products that include at least one ʼ097 Accused

Product formed with circuit structures having linewidths that are smaller than what is achievable

by conventional UV lithographic techniques on ultra-thin resist layers).



                                                 57
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 58 of 79




       174.     On information and belief, the ʼ097 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ʼ097 Third Party Products”).

       175.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners or third-party importers, imports the ʼ097 Accused

Products or Imported ʼ097 Third-Party Products into the United States for or on behalf of NXP

(“Third Party Importer”), NXP is liable for inducement of the Third Party Importer to infringe

one or more claims of the ʼ097 patent, including but not limited to, claim 1, pursuant to 35

U.S.C. § 271(b). NXP has encouraged the Third Party Importer to infringe the ʼ097 patent and

intended that it do so. This encouragement includes at least ordering or instructing the Third

Party Importer to import the ʼ097 Accused Products and/or ʼ097 Third-Party Products into the

United States, providing directions and other materials to the Third Party Importer to enable such

importation, and conditioning the receipt of benefits (included but not limited to payment) to the

Third Party Importer on such importation. On information and belief, this behavior has

continued since NXP first became aware of the ʼ097 patent and the infringement thereof.

       176.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners, uses the patented method to fabricate or

manufacture the ʼ097 Accused Products or Imported ʼ097 Third-Party Products in the United

States for or on behalf of NXP (“Third Party Manufacturer”), NXP is liable for inducement of

infringement by the Third Party Manufacturer. NXP has encouraged the Third Party

Manufacturer to infringe the ʼ097 patent and intended that it do so. This encouragement includes,

without limitation, ordering the ʼ097 Accused Products from the Third Party Manufacturer since

NXP first became aware of the ʼ097 patent and its infringement by the Third Party Manufacturer.



                                                 58
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 59 of 79




       177.     NXP has benefitted and continues to benefit from the importation into the United

States of the ʼ097 Accused Products, ʼ097 Third Party Products, and Imported ʼ097 Third Party

Products.

       178.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NXP’s infringement of the ’097 patent.

       179.     NXP has continued to infringe the ’097 patent since at least November 25, 2020,

despite being on notice of the ’097 patent and its infringement. NXP has therefore infringed the

’097 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights since at

least November 25, 2020, at least by performing acts of infringement with actual knowledge of

its direct and indirect infringement or while remaining willfully blind to the fact of its direct and

indirect infringement. As a result of at least this conduct, Plaintiff is entitled to enhanced

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

       180.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim chart

(Exhibit N) for the ’097 patent to satisfy the notice requirements of Rule 8(a)(2) of the Federal

Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or final

infringement contentions or preliminary or final claim construction positions.


                    COUNT VI: INFRINGEMENT OF THE ʼ330 PATENT

       181.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.




                                                 59
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 60 of 79




       182.     At least as of November 25, 2020, Ocean Semiconductor placed NXP on actual

notice of the ’330 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’330 patent. NXP has had actual knowledge of the ’330 patent and its own

infringement of the ’330 patent since at least that time.

       183.     On information and belief, NXP has directly infringed and continues to infringe at

least claim 19 of the ’330 patent literally or under the doctrine of equivalents, by making, using,

selling, or offering for sale within the United States, or importing into the United States, without

authority or license, integrated circuits designed, developed, fabricated, and/or manufactured

using the ASML YieldStar metrology and inspection system or platform, and systems, products,

and/or devices containing these integrated circuits including at least the NXP YieldStar Products

(“ʼ330 Accused Products”) in violation of 35 U.S.C. § 271(a). The ʼ330 Accused Products are

manufactured by a process including all of the limitations of at least claim 19 of the ’330 patent.

Each such product includes an integrated circuit fabricated or manufactured using, for example,

the ASML YieldStar metrology and inspection system hardware and software.

       184.     Discovery is expected to uncover the full extent of NXP’s infringement of the

ʼ330 patent beyond the ʼ330 Accused Products already identified herein.

       185.     On information and belief, NXP has directly infringed and continues to infringe at

least claim 19 of the ’330 patent literally or under the doctrine of equivalents, by importing into

the United States, and/or using, and/or selling, and/or offering for sale in the United States,

without authority or license, the ʼ330 Accused Products, in violation of 35 U.S.C. § 271(g). On

information and belief, NXP imports the ’330 Accused Products into the United States for sales

and distribution to customers located in the United States. On information and belief, NXP sells

and/or offers for sale the ’330 Accused Products in the United States. For example, NXP



                                                 60
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 61 of 79




provides direct sales through its own sales channels and/or its distributors or contract

manufacturers and sells the ’330 Accused Products to businesses including original equipment

manufacturers and electronic manufacturing service providers. On information and belief, these

direct sales include sales of the ’330 Accused Products in the United States. On information and

belief, NXP offers the ’330 Accused Products for sale in the United States. For example, NXP

engages in sales, marketing, and contracting activity in the United States and/or with United

States offices of its customers.

       186.     The ’330 Accused Products are manufactured by a process including all of the

limitations of at least claim 19 of the ’330 patent. The ’330 Accused Products are made by a

claimed method. Each is an integrated circuit fabricated or manufactured using, for example,

ASML’s YieldStar metrology and inspection system hardware and software.

       187.     For example, during the manufacture of the ’330 Accused Products, a plurality of

wafers undergoing the fabrication process is provided. The plurality of wafers are mapped into

one or more logical grids comprising one or more portions in which a grating structure for use in

concurrent measurements is formed. Concurrently, one or more critical dimensions and overlay

in a wafer undergoing the fabrication process are measured. It is determined if one or more of

the critical dimensions are outside of acceptable tolerances, and whether an overlay error is

occurring. Control data based upon one or more concurrent measurements is developed when at

least one of an overlay error is occurring and one or more of the critical dimensions fall outside

of acceptable tolerances. The control data is fed forward or backward to adjust one or more

fabrication components or one or more operating parameters associated with the fabrication

components when at least one of an overlay error is occurring and one or more of the critical

dimensions fall outside of acceptable tolerances to mitigate overlay error and/or to bring critical



                                                 61
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 62 of 79




dimension within acceptable tolerances. On information and belief, NXP, directly or through

one of its Foundry Partners (e.g., TSMC and/or UMC), contracted with ASML to use this

process to design, develop, or manufacture the ’330 Accused Products.

       188.     Attached hereto as Exhibit O, and incorporated by reference herein, is a claim

chart detailing how each of the ’330 Accused Products, manufactured using the ASML YieldStar

metrology and inspection system or platform by a NXP Foundry Partner on behalf of NXP (e.g.

TSMC and/or UMC) or NXP (to the extent that the ASML YieldStar metrology and inspection

system or platform is used at NXP’s own manufacturing facilities), satisfies each element of at

least independent claim 19 of the ’330 patent, literally or under the doctrine of equivalents.

       189.     On information and belief, the ’330 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       190.     On information and belief, at least as of November 25, 2020, NXP has induced

and continues to induce others, including its suppliers and contract manufacturers, to infringe

one or more claims of the ’330 patent, including, but not limited to, claim 19, pursuant to 35

U.S.C. § 271(b), by actively encouraging others to import into the United States, and/or make,

use, sell, and/or offer to sell in the United States, the ’330 Accused Products or products

containing the infringing semiconductor components of the ’330 Accused Products, by actively

inducing others to infringe the ’330 patent by making, using, selling, offering for sale, marketing,

advertising, and/or importing the Accused Products to their customers for use in downstream

products that infringe, or were manufactured using processes that infringe, the ’330 patent, and

by instructing others to infringe the ’330 patent.




                                                 62
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 63 of 79




       191.     For example, NXP actively promotes the sale, use, and importation of the ’330

Accused Products in marketing materials, technical specifications, data sheets, web pages on its

website (e.g., www.media.nxp.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and through its sales and

distribution channels that encourage infringing uses, sales, offers to sell, and importation of the

ʼ330 Accused Products. On information and belief, NXP supplies customers with ʼ330 Accused

Products so that they may be used, sold, or offered for sale by those customers. For example,

NXP provides direct sales to original equipment manufacturers and electronic manufacturing

service providers. On information and belief, these direct sales include sales to customers in the

United States. NXP additionally provides a wide range of technical support to customers,

including product-specific technical support (e.g., https://www.nxp.com/support/) and discussion

forums (e.g., https://community.nxp.com/). NXP also promotes, publicly on its website, uses of

the ʼ330 Accused Products by customers in the United States.

       192.     On information and belief, NXP sells or offers for sale the ’330 Accused Products

to third parties that incorporate the ’330 Accused Products into third party products (“the ’330

Third Party Products”).

       193.     On information and belief, NXP assists third parties, directly and/or through

intermediaries, in the development of the ’330 Third Party Products and provides technical

support and supports the sales of the ’330 Third Party Products.

       194.     On information and belief, at least as of November 25, 2020, NXP has induced

and continues to induce third parties with specific intent or willful blindness to import, make,

use, sell, and/or offer to sell ’330 Third Party Products that include at least one ’330 Accused



                                                 63
               Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 64 of 79




Product fabricated or manufactured using the ASML YieldStar metrology and inspection system

or platform, or similar systems (e.g., with similar technical and functional features), whose make,

use, sale, offer for sale, or importation constitutes direct infringement of at least one claim of the

’330 patent.

       195.      On information and belief, the ’330 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’330 Third Party Products”).

       196.      On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners or third-party importers, imports the ’330 Accused

Products and/or Imported ’330 Third-Party Products into the United States for or on behalf of

NXP (“Third Party Importer”), NXP is liable for inducement of infringement by the Third Party

Importer. NXP has encouraged the Third Party Importer to infringe the ’330 patent and intended

that it do so. This encouragement includes at least ordering or instructing the Third Party

Importer to import the ’330 Accused Products and/or ’330 Third-Party Products into the United

States, providing directions and other materials to the Third Party Importer to enable such

importation, and/or conditioning the receipt of benefits (included but not limited to payment) to

the Third Party Importer on such importation. On information and belief, this behavior has

continued since Defendant first became aware of the ’330 patent and the infringement thereof.

       197.      On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’330 Accused Products and/or Imported ’330 Third-Party Products in the United

States for or on behalf of NXP (“Third Party Manufacturer”), NXP is liable for inducement of

infringement by the Third Party Manufacturer. NXP has encouraged the Third Party



                                                  64
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 65 of 79




Manufacturer to infringe the ’330 patent and intended that it do so. This encouragement

includes, without limitation, ordering the ’330 Accused Products from the Third Party

Manufacturer since Defendant first became aware of the ’330 patent and its infringement by the

Third Party Manufacturer.

       198.     NXP has benefitted and continues to benefit from the importation into the United

States of the ’330 Accused Products, ’330 Third Party Products, and Imported ’330 Third Party

Products.

       199.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NXP’s infringement of the ’330 patent.

       200.     NXP has continued to infringe the ’330 patent since at least November 25, 2020,

despite being on notice of the ’330 patent and its infringement. NXP has therefore infringed the

’330 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights since at

least November 25, 2020, at least by performing acts of infringement with actual knowledge of

its direct and indirect infringement or while remaining willfully blind to the fact of its direct and

indirect infringement. As a result of at least this conduct, Plaintiff is entitled to enhanced

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

       201.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends for the claim

chart (Exhibit O) for the ’330 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.



                                                 65
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 66 of 79




                   COUNT VII: INFRINGEMENT OF THE ʼ691 PATENT

       202.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

       203.     At least as of November 25, 2020, Ocean Semiconductor placed NXP on actual

notice of the ’691 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’691 patent. NXP has had actual knowledge of the ’691 patent and its own

infringement of the ’691 patent since at least that time.

       204.     On information and belief, NXP has directly infringed and continues to infringe at

least claim 1 of the ’691 patent literally or under the doctrine of equivalents, by making, using,

selling, or offering for sale within the United States, or importing into the United States, without

authority or license, integrated circuits designed, developed, fabricated, and/or manufactured

using the Applied Materials E3 system, PDF Solutions’ Exensio system, and/or similar systems

(e.g., with similar technical and functional features), and systems, products, and/or devices

containing these integrated circuits including at least the NXP APC Products (“’691 Accused

Products”) in violation of 35 U.S.C. § 271(a). The ’691 Accused Products are manufactured by a

process including all of the limitations of at least claim 1 of the ’691 patent. Each such product

includes an integrated circuit fabricated or manufactured using, for example, the Applied

Materials E3 system and/or PDF Solutions’ Exensio system.

       205.     Discovery is expected to uncover the full extent of NXP’s infringement of the

’691 patent beyond the ’691 Accused Products already identified herein.

       206.     On information and belief, NXP also has directly infringed and continues to

infringe at least claim 1 of the ’691 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the



                                                 66
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 67 of 79




United States, without authority or license, the ’691 Accused Products, in violation of 35 U.S.C.

§ 271(g). On information and belief, NXP imports the ’691 Accused Products into the United

States for sales and distribution to customers located in the United States. On information and

belief, NXP sells and/or offers for sale the ’691 Accused Products in the United States. For

example, NXP provides direct sales through its own sales channels and/or its distributors or

contract manufacturers and sells the ’691 Accused Products to businesses including original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales of the ’691 Accused Products in the United States. On

information and belief, NXP offers the ’691 Accused Products for sale in the United States. For

example, NXP engages in sales, marketing, and contracting activity in the United States and/or

with United States offices of its customers.

       207.     The ’691 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’691 patent. The ’691 Accused Products are made by a

claimed method. Each is an integrated circuit fabricated or manufactured using, for example,

Applied Materials’ E3 system and/or PDF Solutions’ Exensio system. For example, during the

manufacture of the ’691 Accused Products (e.g., by Applied Materials’ E3 system and/or PDF

Solutions’ Exensio system and/or similar systems (e.g., with similar technical and functional

features)), metrology data related to the processing of workpieces in a plurality of tools is

collected. Context data for the metrology data, including collection purpose data, is collected.

The metrology data is filtered based on the collection purpose data. A process control activity

related to one of the tools is conducted based on the filtered metrology data. On information and

belief, NXP, directly or through one of its Foundry Partners (e.g., TSMC and/or UMC),




                                                 67
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 68 of 79




contracted with Applied Materials and/or PDF Solutions to use this process to design, develop,

or manufacture the ’691 Accused Products.

       208.     Attached hereto as Exhibits P and Q, and incorporated by reference herein, are

claim charts detailing how each of the ’691 Accused Products, manufactured using the Applied

Materials E3 system and/or PDF Solutions’ Exensio system by a NXP Foundry Partner on behalf

of NXP (e.g., TSMC and/or UMC), or NXP (to the extent that either or both systems are used at

NXP’s own manufacturing facilities), satisfies each element of at least claim 1 of the ’691 patent,

literally or under the doctrine of equivalents.

       209.     On information and belief, the ’691 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       210.     On information and belief, at least as of November 25, 2020, NXP has induced

and continues to induce others, including its suppliers and contract manufacturers, to infringe

one or more claims of the ’691 patent, including, but not limited to, claim 1, pursuant to 35

U.S.C. § 271(b), by actively encouraging others to import into the United States, and/or make,

use, sell, and/or offer to sell in the United States, the ’691 Accused Products or products

containing the infringing semiconductor components of the ’691 Accused Products, by actively

inducing others to infringe the ’691 patent by making, using, selling, offering for sale, marketing,

advertising, and/or importing the Accused Products to their customers for use in downstream

products that infringe, or were manufactured using processes that infringe, the ’691 patent, and

by instructing others to infringe the ’691 patent.

       211.     For example, NXP actively promotes the sale, use, and importation of the ’691

Accused Products in marketing materials, technical specifications, data sheets, web pages on its



                                                  68
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 69 of 79




website (e.g., www.media.nxp.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and through its sales and

distribution channels that encourage infringing uses, sales, offers to sell, and importation of the

’691 Accused Products. On information and belief, NXP supplies customers with ’691 Accused

Products so that they may be used, sold, or offered for sale by those customers. For example,

NXP provides direct sales to original equipment manufacturers and electronic manufacturing

service providers. On information and belief, these direct sales include sales to customers in the

United States. NXP additionally provides a wide range of technical support to customers,

including product-specific technical support (e.g., https://www.nxp.com/support/) and discussion

forums (e.g., https://community.nxp.com/). NXP also promotes, publicly on its website, uses of

the ’691 Accused Products by customers in the United States.

       212.     On information and belief, NXP sells or offers for sale the ’691 Accused Products

to third parties that incorporate the ’691 Accused Products into third party products (“the ’691

Third Party Products”).

       213.     On information and belief, NXP assists third parties, directly and/or through

intermediaries, in the development and manufacture of the ’691 Third Party Products and

provides technical support and supports the sales of the ’691 Third Party Products.

       214.     On information and belief, at least as of November 25, 2020, NXP also has

induced and continues to induce third parties with specific intent or willful blindness to import,

make, use, sell, and/or offer to sell ’691 Third Party Products that include at least one ’691

Accused Product fabricated or manufactured using the Applied Materials E3 system and/or PDF

Solutions’ Exensio system and/or similar systems (e.g., with similar technical and functional



                                                 69
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 70 of 79




features) whose make, use, sale, offer for sale, or importation constitutes direct infringement of

at least one claim of the ’691 patent.

       215.     On information and belief, the ’691 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’691 Third Party Products”).

       216.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners or third-party importers, imports the ’691 Accused

Products and/or Imported ’691 Third-Party Products into the United States for or on behalf of

NXP (“Third Party Importer”), NXP is liable for inducement of infringement by the Third Party

Importer. NXP has encouraged the Third Party Importer to infringe the ’691 patent and intended

that it do so. This encouragement includes at least ordering or instructing the Third Party

Importer to import the ’691 Accused Products and/or ’691 Third-Party Products into the United

States, providing directions and other materials to the Third Party Importer to enable such

importation, and/or conditioning the receipt of benefits (included but not limited to payment) to

the Third Party Importer on such importation. On information and belief, this behavior has

continued since Defendant first became aware of the ’691 patent and the infringement thereof.

       217.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’691 Accused Products and/or Imported ’691 Third-Party Products in the United

States for or on behalf of NXP (“Third Party Manufacturer”), NXP is liable for inducement of

infringement by the Third Party Manufacturer. NXP has encouraged the Third Party

Manufacturer to infringe the ’691 patent and intended that it do so. This encouragement

includes, without limitation, ordering the ’691 Accused Products from the Third Party



                                                 70
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 71 of 79




Manufacturer since Defendant first became aware of the ’691 patent and its infringement by the

Third Party Manufacturer.

       218.     NXP has benefitted and continues to benefit from the importation into the United

States of the Imported ’691 Third Party Products.

       219.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NXP’s infringement of the ’691 patent.

       220.     NXP has continued to infringe the ’691 patent since at least November 25, 2020,

despite being on notice of the ’691 patent and its infringement. NXP has therefore infringed the

’691 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights since at

least November 25, 2020, at least by performing acts of infringement with actual knowledge of

its direct and indirect infringement or while remaining willfully blind to the fact of its direct and

indirect infringement. As a result of at least this conduct, Plaintiff is entitled to enhanced

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

       221.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim chart

(Exhibits P and Q) for the ’691 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                   COUNT VIII: INFRINGEMENT OF THE ʼ538 PATENT

       222.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.


                                                 71
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 72 of 79




       223.     At least as of November 25, 2020, Ocean Semiconductor placed NXP on actual

notice of the ’538 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’538 patent. NXP has had actual knowledge of the ’538 patent and its own

infringement of the ’538 patent since at least that time.

       224.     On information and belief, NXP has directly infringed and continues to infringe at

least claim 1 of the ’538 patent literally or under the doctrine of equivalents, by making, using,

selling, or offering for sale within the United States, or importing into the United States, without

authority or license, integrated circuits designed, developed, fabricated, and/or manufactured

using the Applied Materials E3 system, and/or PDF Solutions’ Exensio system, and/or similar

systems, and systems, products, and/or devices containing these integrated circuits including at

least the NXP APC Products (“’538 Accused Products”) in violation of 35 U.S.C. § 271(a). The

’538 Accused Products are manufactured by a process including all of the limitations of at least

claim 1 of the ’538 patent. Each such product includes an integrated circuit fabricated or

manufactured using, for example, the Applied Materials E3 system and/or PDF Solutions’

Exensio system.

       225.     Discovery is expected to uncover the full extent of NXP’s infringement of the

’538 patent beyond the ’538 Accused Products already identified herein.

       226.     On information and belief, NXP also has directly infringed and continues to

infringe at least claim 1 of the ’538 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the

United States, without authority or license, the ’538 Accused Products, in violation of 35 U.S.C.

§ 271(g). On information and belief, NXP imports the ’538 Accused Products into the United

States for sales and distribution to customers located in the United States. On information and



                                                 72
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 73 of 79




belief, NXP sells and/or offers for sale the ’538 Accused Products in the United States. For

example, NXP provides direct sales through its own sales channels and/or its distributors or

contract manufacturers and sells the ’538 Accused Products to businesses including original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales of the ’538 Accused Products in the United States. On

information and belief, NXP offers the ’538 Accused Products for sale in the United States. For

example, NXP engages in sales, marketing, and contracting activity in the United States and/or

with United States offices of its customers.

       227.     The ’538 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’538 patent. The ’538 Accused Products are made by a

claimed method. Each is an integrated circuit fabricated or manufactured using, for example,

Applied Materials’ E3 system and/or PDF Solutions’ Exensio system. For example, during the

manufacture of the ’538 Accused Products (e.g., by Applied Materials’ E3 system and/or PDF

Solutions’ Exensio system and/or similar systems (e.g., with similar technical and functional

features)), a computer a fault detection analysis relating to processing of a workpiece is

performed. A relationship of a parameter relating to said fault detection analysis to a detected

fault is determined in the computer. A weighting of said parameter based upon said relationship

of said parameter to said detected fault is adjusted in said computer. The fault detection analysis

relating to processing of a subsequent workpiece using said adjusted weighting is performed in

said computer. On information and belief, NXP, directly or through one of its Foundry Partners

(e.g., TSMC and/or UMC), contracted with Applied Materials and/or PDF Solutions to use this

process to design, develop, or manufacture the ’538 Accused Products.




                                                73
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 74 of 79




       228.     Attached hereto as Exhibits R and S, and incorporated by reference herein, are

claim charts detailing how each of the ’538 Accused Products, manufactured using the Applied

Materials E3 system and/or PDF Solutions’ Exensio system by a NXP Foundry Partner on behalf

of NXP (e.g., TSMC and/or UMC) or NXP (to the extent that either or both systems are used at

NXP’s own manufacturing facilities), satisfies each element of at least claim 1 of the ’538 patent,

literally or under the doctrine of equivalents.

       229.     On information and belief, the ’538 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       230.     On information and belief, at least as of November 25, 2020, NXP has induced

and continues to induce others, including its suppliers and contract manufacturers, to infringe

one or more claims of the ’538 patent, including, but not limited to, claim 1, pursuant to 35

U.S.C. § 271(b), by actively encouraging others to import into the United States, and/or make,

use, sell, and/or offer to sell in the United States, the ’538 Accused Products or products

containing the infringing semiconductor components of the ’538 Accused Products, by actively

inducing others to infringe the ’538 patent by making, using, selling, offering for sale, marketing,

advertising, and/or importing the Accused Products to their customers for use in downstream

products that infringe, or were manufactured using processes that infringe, the ’538 patent, and

by instructing others to infringe the ’538 patent.

       231.     For example, NXP actively promotes the sale, use, and importation of the ’538

Accused Products in marketing materials, technical specifications, data sheets, web pages on its

website (e.g., www.media.nxp.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer



                                                  74
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 75 of 79




Technology Association’s Consumer Electronics Show (“CES”)) and through its sales and

distribution channels that encourage infringing uses, sales, offers to sell, and importation of the

’538 Accused Products. On information and belief, NXP supplies customers with ’538 Accused

Products so that they may be used, sold, or offered for sale by those customers. For example,

NXP provides direct sales to original equipment manufacturers and electronic manufacturing

service providers. On information and belief, these direct sales include sales to customers in the

United States. NXP additionally provides a wide range of technical support to customers,

including product-specific technical support (e.g., https://www.nxp.com/support/) and discussion

forums (e.g., https://community.nxp.com/). NXP also promotes, publicly on its website, uses of

the ’538 Accused Products by customers in the United States.

       232.     On information and belief, NXP sells or offers for sale the ’538 Accused Products

to third parties that incorporate the ’538 Accused Products into third party products (“the ’538

Third Party Products”).

       233.     On information and belief, NXP assists third parties, directly and/or through

intermediaries, in the development and manufacture of the ’538 Third Party Products and

provides technical support and supports the sales of the ’538 Third Party Products.

       234.     On information and belief, at least as of November 25, 2020, NXP also has

induced and continues to induce third parties with specific intent or willful blindness to import,

make, use, sell, and/or offer to sell ’538 Third Party Products that include at least one ’538

Accused Product fabricated or manufactured using the Applied Materials E3 system and/or PDF

Solutions’ Exensio system and/or similar systems (e.g., with similar technical and functional

features) whose make, use, sale, offer for sale, or importation constitutes direct infringement of

at least one claim of the ’538 patent.



                                                 75
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 76 of 79




       235.     On information and belief, the ’538 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’538 Third Party Products”).

       236.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners or third-party importers, imports the ’538 Accused

Products and/or Imported ’538 Third-Party Products into the United States for or on behalf of

NXP (“Third Party Importer”), NXP is liable for inducement of infringement by the Third Party

Importer. NXP has encouraged the Third Party Importer to infringe the ’538 patent and intended

that it do so. This encouragement includes at least ordering or instructing the Third Party

Importer to import the ’538 Accused Products and/or ’538 Third-Party Products into the United

States, providing directions and other materials to the Third Party Importer to enable such

importation, and/or conditioning the receipt of benefits (included but not limited to payment) to

the Third Party Importer on such importation. On information and belief, this behavior has

continued since Defendant first became aware of the ’538 patent and the infringement thereof.

       237.     On information and belief, to the extent any entity other than NXP, including but

not limited to any of NXP’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’538 Accused Products and/or Imported ’538 Third-Party Products in the United

States for or on behalf of NXP (“Third Party Manufacturer”), NXP is liable for inducement of

infringement by the Third Party Manufacturer. NXP has encouraged the Third Party

Manufacturer to infringe the ’538 patent and intended that it do so. This encouragement

includes, without limitation, ordering the ’538 Accused Products from the Third Party

Manufacturer since Defendant first became aware of the ’538 patent and its infringement by the

Third Party Manufacturer.



                                                 76
                Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 77 of 79




       238.       NXP has benefitted and continues to benefit from the importation into the United

States of the Imported ’538 Third Party Products.

       239.       Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NXP’s infringement of the ’538 patent.

       240.       NXP has continued to infringe the ’538 patent since at least November 25, 2020,

despite being on notice of the ’538 patent and its infringement. NXP has therefore infringed the

’538 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights since at

least November 25, 2020, at least by performing acts of infringement with actual knowledge of

its direct and indirect infringement or while remaining willfully blind to the fact of its direct and

indirect infringement. As a result of at least this conduct, Plaintiff is entitled to enhanced

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

       241.       Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim chart

(Exhibits R and S) for the ’538 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                                      RELIEF REQUESTED

       WHEREFORE, Ocean Semiconductor demands judgment for itself and against NXP as

follows:

           A.     A judgment that Defendant NXP has infringed, and continues to infringe, one or

more claims of each of the Asserted Patents;


                                                  77
              Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 78 of 79




         B.     A judgment that Defendant NXP has induced infringement, and continues to

induce infringement, of one or more claims of each of the Asserted Patents;

         C.     A judgment that Defendant NXP has contributed to, and continues to contribute

to, the infringement of one or more claims of each of the Asserted Patents;

         D.     A judgment awarding Ocean Semiconductor damages to be paid by Defendant

NXP in an amount to be proven at trial adequate to compensate Ocean Semiconductor for NXP’

past infringement and any continuing or future infringement through the date such judgment is

entered, but in no event less than a reasonable royalty for NXP’s infringement;

         E.     A judgment awarding Ocean Semiconductor treble damages pursuant to 35

U.S.C. § 284 as a result of Defendant NXP’s willfulness;

         F.     A judgment and order finding that this case is exceptional and awarding Ocean

Semiconductor its reasonable attorneys’ fees to be paid by Defendant NXP as provided by 35

U.S.C. § 285;

         G.     A judgment awarding expenses, costs, and disbursements in this action against

Defendant NXP, including pre-judgment and post-judgment interest; and

         H.     A judgment awarding Ocean Semiconductor such other relief as the Court may

deem just and equitable.


                                        JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

on all issues so triable.


Dated: December 31, 2020                             Respectfully submitted,

                                               By: /s/ Alex Chan
                                                   Timothy Devlin (pro hac vice forthcoming)

                                                78
Case 6:20-cv-01212 Document 1 Filed 12/31/20 Page 79 of 79




                                 tdevlin@devlinlawfirm.com
                                 Alex Chan
                                 State Bar No. 24108051
                                 achan@devlinlawfirm.com
                                 DEVLIN LAW FIRM LLC
                                 1526 Gilpin Avenue
                                 Wilmington, Delaware 19806
                                 Telephone: (302) 449-9010
                                 Facsimile: (302) 353-4251

                                 Attorneys for Plaintiff,
                                 Ocean Semiconductor LLC




                            79
